Exhibit 10.18 
 
 
PURCHASE AND SALE AGREEMENT


by and between


TRILOGY RESOURCES, LLC, as “Seller”


and


SYNERGY RESOURCES CORPORATION, as “Buyer”


dated September 16, 2013, but effective July 1, 2013 at 12:01 a.m.

 
TABLE OF CONTENTS
 
 

ARTICLE 1. PURCHASE AND SALE     2                   1.1  
Purchase and Sale
    2     1.2  
The Assets
    2     1.3  
Retained Assets
    4     1.4  
Effective Date
    5     1.5  
1031 Exchange
    5                   ARTICLE 2. PURCHASE PRICE     6                     2.1
 
Purchase Price
    6     2.2  
Deposit
    6     2.3  
Allocation of Purchase Price
    6     2.4  
RESERVED
    7     2.5  
Adjustments to Purchase Price
    7     2.6  
Valuation, Conditions, Restrictions and Representations Regarding Common Stock
included in Purchase Price
    9                   ARTICLE 3. BUYER’S INSPECTION     11                    
3.1  
Access to the Records
    11     3.2  
Disclaimer
    11     3.3  
Grant of Access to Buyer
    11     3.4  
Buyer’s Agents
    12     3.5  
Buyer’s Due Diligence Activities
    12     3.6  
Disclosure of Environmental Defect or Adverse Condition by Buyer
    12                   ARTICLE 4. TITLE MATTERS     12                     4.1
 
Definitions
    12     4.2  
Purchase Price Adjustments for Title Defects
    15  

 
 
 
 

--------------------------------------------------------------------------------

 
 

  4.3  
Title Defect Adjustments
    16     4.4  
Title Defect Disputes
    17     4.5  
Interest Additions
    17     4.6  
Casualty Loss
    18     4.7  
Preference Rights and Consents to Assign
    18     4.8  
Exclusive Remedy
    20                   ARTICLE 5. ENVIRONMENTAL MATTERS     20                
    5.1  
Definitions
    20     5.2  
Environmental Liabilities and Obligations
    22     5.3  
Seller’s Right to Cure
    23     5.4  
Notice of Environmental Defects
    23     5.5  
Defect Adjustments
    23     5.6  
Environmental Defect Disputes
    25     5.7  
Environmental Reports
    25     5.8  
Exclusive Remedy
    25                   ARTICLE 6. SELLER’S REPRESENTATIONS AND WARRANTIES    
25                     6.1  
Company Representations and Warranties
    25     6.2  
Authorization and Enforceability
    26     6.3  
Liability for Brokers’ Fees
    26     6.4  
No Bankruptcy
    26     6.5  
Litigation
    26     6.6  
Judgments
    26     6.7  
Compliance with Law
    27     6.8  
Material Agreements
    27     6.9  
Property Expenses
    27     6.10  
Records
    27     6.11  
Leases
    27     6.12  
Licenses and Permits
    28     6.13  
Hydrocarbon Sales Contracts
    28     6.14  
Environmental Matters
    28     6.15  
Imbalance Volumes
    29     6.16  
Well Status
    30     6.17  
Taxes
    30     6.18  
Proposed Operations or Expenditures
    30     6.19  
Royalties and Revenue Payments
    30     6.20  
Consents
    30     6.21  
Preferential Rights
    30     6.22  
Production Taxes
    30     6.23  
No AMI or Farmout Obligations
    30     6.24  
Accredited Investor; Investment Intent
    31     6.25  
Trilogy’s Delivery at Closing of Title to MRPC’s Interest in Assets
    31     6.26  
Termination of Wells Fargo Interests
    31  

 
 
 
 
ii

--------------------------------------------------------------------------------

 
 
 
ARTICLE 6A. SELLER’S INITIAL DISCLOSURES
    31                   6A.1  
Initial Disclosures
    31     6A.2  
Termination of Agreement
    32                  
ARTICLE 7. BUYER’S REPRESENTATIONS AND WARRANTIES
    32                     7.1  
Corporate Representations and Warranties
    32     7.2  
Authorization and Enforceability
    32     7.3  
Liability for Brokers’ Fees
    33     7.4  
Litigation
    33     7.5  
Undisclosed Liabilities
    33     7.6  
Financial Capability
    33     7.7  
Buyers’ Evaluation
    33     7.8  
Additional Representations and Warranties
    34                   ARTICLE 8. COVENANTS AND AGREEMENTS     34            
        8.1  
Covenants and Agreements of Seller
    34     8.2  
Covenants and Agreements of Buyer
    35     8.3  
Covenants and Agreements of the Parties
    35                   ARTICLE 9. TAX MATTERS     37                     9.1  
Apportionment of Tax Liability
    37     9.2  
Calculation of Tax Liability
    38     9.3  
Tax Reports and Returns
    38     9.4  
Sales Taxes
    38                  
ARTICLE 10.A. CONDITIONS PRECEDENT TO CLOSING
    38                     10.A.1  
Seller’s Conditions Precedent
    38     10.A.2  
Buyer’s Conditions Precedent
    39                  
 
       
ARTICLE 10.B. BUYER’S CONDITION PRECEDENT TO CLOSING  BASED ON SELLER’S
ACCOUNTING
    40                     10.B.1  
Recital
    40     10.B.2  
Financial Information and Records of Seller
    40     10.B.3  
Special Conditions to Closing
    40                  
ARTICLE 11. RIGHT OF TERMINATION AND ABANDONMENT
    41                     11.1  
Termination
    41     11.2  
Liabilities Upon Termination
    41     11.3  
Option to Extend the Outside Closing Date
    42  

 
 
 
iii

--------------------------------------------------------------------------------

 
 
ARTICLE 12. CLOSING
    42                   12.1  
Date of Closing
    42     12.2  
Place of Closing
    42     12.3  
Closing Obligations
    42                  
ARTICLE 13. POST-CLOSING OBLIGATIONS
    43                     13.1  
Post-Closing Adjustments
    43                  
ARTICLE 14. ASSUMPTION AND RETENTION OF OBLIGATIONS BY PARTIES; INDEMNIFICATION;
DISPUTE RESOLUTION
    44                     14.1  
Buyer’s Assumption of Liabilities and Obligations
    44     14.2  
Seller’s Retention of Liabilities and Obligations
    45     14.3  
Invoices for Property Expenses Received After the Settlement Date
    45     14.4  
Indemnification
    45     14.5  
Procedure
    46     14.6  
Dispute Resolution
    47     14.7  
No Insurance. Waiver of Subrogation Rights
    48     14.8  
Reservation as to Non-Parties
    48                  
ARTICLE 15. MISCELLANEOUS
    48                     15.1  
Expenses
    48     15.2  
Notices
    48     15.3  
Amendments/Waiver
    50     15.4  
Assignment
    50     15.5  
Announcements
    50     15.6  
Counterparts/Fax or pdf Signatures
    50     15.7  
Governing Law: Jurisdiction
    50     15.8  
Entire Agreement
    51     15.9  
Knowledge
    51     15.10  
Binding Effect
    51     15.11  
Limitation on Damages
    51     15.12  
No Third-Party Beneficiaries
    51     15.13  
Condition Precedent
    51     15.14  
Exhibits and Schedules
    51     15.15  
References, Titles and Construction
    51     15.16  
Further Assurances
    52  

 
SCHEDULE AND EXHIBIT LIST
 
SCHEDULE 2.6.E
Authorized Capital
SCHEDULE 6.5
Litigation

 
 
 
 
iv

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.13
Hydrocarbon Sales Contracts
SCHEDULE 6.15
Imbalances and Inventory
SCHEDULE 6.18
Obligatory Operations or Expenditures
SCHEDULE 7.4
Buyer’s Litigation
SCHEDULE 7.5
Buyer’s Liabilities
SCHEDULE 8.1.B
Compulsory Proposed Operations
   
EXHIBIT A -
Leases and Lands
EXHIBIT B -
Wells
EXHIBIT B-l
Allocated Value Schedule
EXHIBIT C -
Material Agreements
EXHIBIT D -
Preference Rights and Required Consents
EXHIBIT E -
Assignment, Bill of Sale and Conveyance
EXHIBIT F-
Form of Affidavit of Non-Foreign Status
EXHIBIT G-
Form of Buyer’s Officer Certificate
EXHIBIT H-
Form of Seller’s Officer Certificate
EXHIBIT I-
Synergy Common Stock IOU
EXHIBIT J-
Notice of Release, Termination and Extinguishment of Farmout Agreement
EXHIBIT K-
Escrow Agreement

 
 
SCHEDULE OF DEFINED TERMS
                                                                                            
 
Term
 
10-Q
 2.6.E
1031 Assets
1.5
75% NRI
4.1.A
AAA
14.6
Agreement
Preamble
Allocated Value
2.3
Arbitrator
14.6
Asset
2.3
Assets
1.2
Assignment
12.3.A
Assumed Liabilities
14.1
Audited Financial Statements
10B.2
Buyer
Preamble
Buyer’s Environmental Liabilities
5.2.B
Cash Consideration
2.1
Casualty Loss
4.6
CERCLA
6.14(B)
Claim
14.5.B
Claim Notice
14.5.A

 
 
v

--------------------------------------------------------------------------------

 
 
 
Closing
12.1
Closing Amount
12.3.C
Closing Date
12.1
Code
1.5 
Consents Exclusion Adjustment
4.7.A.5
COPAS
2.5.B
Costs
  6A.1
Cure Period
4.3.F
Data
  1.2.I
Defensible Title
4.1.A
Deposit
2.2
Disputed Asset
4.4
Disputes
14.6
Effective Date
Recitals
Effective Time
Preamble
Environmental Condition
5.1
Environmental Cure Period
5.5.F
Environmental Defect
5.1
Environmental Defect Adjustment
5.5.D
Environmental Defect Date
5.4
Environmental Defect Deductible
5.5.G
Environmental Defect Notice
5.1
Environmental Defect Value
5.1
Environmental Law
5.1
Equipment
1.2.C
Escrow Agent
2.2
Escrow Agreement
2.2
Excluded Wells
1.3.J
Farmout
Recitals
Final Purchase Price
13.1.A
Final Settlement Date
13.1.A
Final Settlement Statement
13.1.A
Financial Statement Notice
10.B.3
Governmental Entity
5.1
Hazardous Materials
5.1
Hydrocarbons
1.2.A
Imbalance Volumes
6.15.A
Indemnification Deductible
14.4.A
Indemnified Party
14.5.A
Indemnifying Party
14.5.A
Individual Environmental Defect Threshold
5.1
Individual Title Defect Threshold.
4.1.C
Information
8.3.A
Initial Disclosures
6A.1
Interest Addition
4.5
Interest Addition Adjustment
4.5

 
 
 
vi

--------------------------------------------------------------------------------

 
 
Knowledge of Buyer
15.9
Knowledge of Seller
15.9
Known Environmental Defect
5.8
Known Title Defect
4.8
Lands
  1.2.A
Leases
  1.2.A
Like-Kind Exchange
1.5
Losses
14.4 
Material Agreements
6.8
MRPC
Recitals
MRPC Assets
1.2
MRPC Purchase Price
12.3.D
Net Casualty Loss
4.6
NORM
5.2.A
NRI
Recitals
Outside Closing Date
12.1
Party or Parties
Preamble
Permitted Encumbrances
4.1.B
Post-Closing Liability Cap
14.4.A
Preference Rights
4.7
Preference Rights Exclusion Adjustment
4.7.B.1
Preliminary Settlement Statement
2.5.A
Production
6A.1
Property Expenses
2.5.B
Purchase Price
2.1
QI
1.5
Records
1.2.J
Release
5.1
Remediation
5.1
Remediation Cost
5.1
Required Consents
4.7.A.1
Reserves
6A.1
Retained Assets
1.3
Retained Liabilities
14.2
Scheduled Imbalances
6.15
Securities Act
2.6.A
Seller
 Preamble
Seller’s Environmental Liabilities
5.2.A
Share Delivery Date
2.6.B
Shares
2.6.A 
Special Governmental Consents
4.7.A.1
Stock Consideration
2.1
Subject Lands
Recitals
Supporting Documentation
4.2.A
Suspense Claim
8.3.F
Synergy
Preamble

 
 
 
 
 
 
vii

--------------------------------------------------------------------------------

 
 
Taxes
9.1
Title Defect
4.1.C
Title Defect Adjustment
4.3.D
Title Defect Date
4.2.A
Title Defect Deductible
4.3.G
Title Defect Notice
4.2.A
Title Defect Value
4.1.D
Transaction
Preamble
Trilogy
Preamble
VSL Override
Recitals
Value of Interest Addition
4.5
Wells
1.2.B
WI
4.1.A

 
 
 
viii

--------------------------------------------------------------------------------

 


PURCHASE AND SALE AGREEMENT


This Purchase and Sale Agreement (the “Agreement”), executed this 16th day of
September, 2013, but effective as of July 1, 2013 (the “Effective Date”) at
12:01 a.m. Mountain Daylight Saving Time (the “Effective Time”), is by and
between Trilogy Resources, LLC, a Colorado limited liability company, located at
1151 Eagle Drive #354, Loveland, CO 80537  (hereinafter referred to as “Seller”
or “Trilogy”) and Synergy Resources Corporation, a Colorado corporation, located
at 20203 Highway 60, Platteville, Colorado 80651 (hereinafter referred to as the
“Buyer” or “Synergy”). The transaction contemplated by this Agreement may be
referred to as the “Transaction”. Seller and Buyer may be referred to
individually as a “Party” or collectively as the “Parties”.




RECITALS


Trilogy is the current owner of oil and gas leases covering approximately 800
gross and net mineral acres located in the N/2 of Section 5, the SE/4 of Section
7 and the W/2 of Section 17, T4N, R67W, 6th P.M. (hereinafter referred to as the
“Subject Lands”), at depths from the surface down to the base of the
Codell-Niobrara formation,  in addition to interests in twenty one (21)
producing oil and gas wells operated by Trilogy along with all appurtenant
pipelines, equipment, surface facilities and related personal property.


Trilogy acquired its interest in the Leases and Lands pursuant to a Farmout
Agreement dated January 10, 2011 by and between MRPC II, LLC (“MRPC”), as
Farmor, and Trilogy, as Farmee, as amended by Amendment #1 to Farmout Agreement
dated April 28, 2011, a Second Amendment to Farmout Agreement dated May 18,
2011, and a Third Amendment to Farmout Agreement dated December 31, 2012,
covering oil and gas leases in Sections 5, 7 and 17 in T4N, R67W, 6th P.M. The
aforementioned Farmout Agreement, as amended, is hereinafter referred to as the
“Farmout”.


MRPC was the original owner of the Leases covering the Subject Lands.  MRPC
assigned an overriding royalty interest in the Leases equal to the difference
between existing revenue burdens and 25.0% to VSL LLC (the “VSL Override”), then
“farmed out” its interest in the Leases to Trilogy pursuant to the terms of the
Farmout, reserving an “after payout” 25.0% reversionary working interest in each
well drilled under the Farmout and in each 40 acre quarter-quarter section in
which a farmout test well is located, at depths from the surface down to the
base of the Codell–Niobrara formation.


Trilogy earned 100% of Farmor’s interest in each of the test wells drilled
pursuant to the Farmout, and 100% of Farmor’s interest in the Leases to the
extent they covered each 40 acre quarter-quarter section in which a test well
was drilled, “before payout”, and 75% of Farmor’s interest in the aforementioned
wells and Leases “after payout”, limited to depths from the surface down to the
base of the Codell-Niobrara formation.


 
 

--------------------------------------------------------------------------------

 
MRPC has retained, and is currently the owner of, all right, title and interest
in the Leases at depths below the base of the Codell-Niobrara formation, and all
depths in any 40-acre quarter-quarter section in which no test well was drilled.
 
The “before payout” and “after payout” working interests of Trilogy and MRPC in
the Leases, Lands and Wells that are subject to the Farmout, and the working
interest of MRPC in the depths and formations in the Leases and Lands covered by
the Farmout but not subject to the Farmout, are burdened by existing landowner
royalty interests, overriding royalty interests and other revenue burdens
totaling 25.0%.


Trilogy will, subject to the terms and conditions hereof, purchase and acquire,
prior to or at Closing, all right, title and interest of MRPC in the subject
Leases, Lands and Wells, including any and all rights of MRPC under the Farmout
Agreement.
 
Subject to the terms of this Agreement, Synergy agrees to purchase from Trilogy,
and Trilogy agrees to assign and convey to Synergy, all of Trilogy’s right,
title and interest in the subject Leases, Lands and Wells, and other Assets
described in Article 1 below,  including all of the right, title and interest in
the subject leases, lands and wells acquired by Trilogy from MRPC at or
immediately prior to Closing, free and clear of the terms of the Farmout,
delivering to Synergy no less than a 75.0% net revenue interest (“NRI”),
proportionately reduced, in said Leases, Lands and Wells.


The VSL Override shall survive the Transaction and remain in full force and
effect.


NOW THEREFORE,  in order to accomplish the foregoing, and in consideration of
the mutual promises contained herein and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Buyer and Seller
agree as follows:


ARTICLE 1
PURCHASE AND SALE


1.1
Purchase and Sale. Trilogy agrees to sell and Buyer agrees to purchase all of
Trilogy’s right, title and interest in the Assets pursuant to the terms of this
Agreement.



1.2
The Assets. As used herein, the term “Assets” refers to all of Trilogy’s right,
title and interest in and to the following, including all right title and
interest acquired by Trilogy from MRPC at or immediately prior to Closing as
contemplated hereby (the “MRPC Assets”), but specifically excluding all Retained
Assets:



A.  
All oil, gas and/or other mineral leases located in or on the Subject Lands (the
“Leases”), at all depths, including but not limited to the oil, gas, and/or
mineral leases described in Exhibit A, and all lands covered by the Leases,
whether or not said lands are described in Exhibit A (the “Lands”), together
with the oil and gas and other hydrocarbons produced or processed in association
therewith (whether or not such item is in liquid or gaseous form), or any
combination thereof, and any minerals (whether in liquid or gaseous form)
produced in association therewith (collectively the “Hydrocarbons”) in, on or
under the Leases or Lands, including without limitation, the leasehold estates
and interests, contractual leasehold and other similar leasehold rights in the
Lands, together with the property and rights incident thereto;

 
 
 
2

--------------------------------------------------------------------------------

 

 
 
B.
All oil and gas wells and the proven undeveloped spacing units located on the
Leases and Lands, or on lands pooled, communitized or unitized therewith,
including but not limited to the oil and gas wells specifically described in
Exhibit B (the “Wells”);



 
C.
All personal property, inventory, equipment, fixtures or improvements used
in  connection with the exploration, drilling, production, gathering, treatment,
processing, storing, transportation, sale or disposal of Hydrocarbons or water
produced from the Wells and Leases, or located on the Lands, including any
gathering systems and any compressors owned by Seller (the “Equipment”);



 
D.
All fee mineral interests, non-participating royalty interests, reversionary
rights, remainder interests, “before payout” and “after payout” interests” and
any other rights to explore for and develop oil and gas, located in and under
the Leases and Lands;



 
E.
The rights, interests, and estates created under those certain servitudes,
easements, rights-of-way, privileges, franchises, prescriptions, licenses,
leases, permits, and/or other rights associated with the Leases and Lands,
together with any amendments, renewals, extensions, supplements, modifications
or other agreements related thereto, and further together with any other
servitudes, easements, rights-of-way, privileges, prescriptions, franchises,
licenses, permits and/or other rights (whether presently existing or hereafter
created and whether now owned or hereafter acquired by operation of law or
otherwise) used, held for use in connection with, or in any way related to the
Assets;



 
F.
All permits and permits to drill, to the extent transferable, rights-of-way,
surface access agreements and easements located on the Lands or used in
connection with the exploration, drilling, production, gathering, treatment,
processing, storing, transportation, sale or disposal of Hydrocarbons or water
produced from the Leases and Lands;



 
G.
The unitization, pooling and communitization agreements, declarations and
orders, and the units created thereby and all other such agreements relating to
the properties and interests described in Articles 1.2.A through E above and to
the production of Hydrocarbons, if any, attributable to said properties and
interests;



 
H.
To the extent transferable by Seller without material restriction under
applicable law or third-party agreements, all contracts and contractual rights,
obligations, and interests, including all farmout and farm-in agreements
(including the Farmout, which shall be released, terminated and extinguished
pursuant to the provisions of this Agreement), operating agreements, production
sales and purchase contracts, gas balancing agreements, saltwater disposal
agreements, surface leases, division and transfer orders, and other contracts or
agreements covering or affecting any or all of the properties and interests
described or referred to in Articles 1.2.A through G above and described in
Exhibit C;



 
3

--------------------------------------------------------------------------------

 
 
I.
To the extent transferable, engineering, geologic, geophysical and seismic data
and licenses pertaining to the interest described in Article 1.2.A through G
(the “Data”); and



 
J.
All files, records and data relating to the Assets (“the Records”), including,
without limitation, the following, if and to the extent the following items
exist: lease files, land files, lease acquisition and land ownership reports,
land and lease maps, well files, joint operating agreements, division order
files, title abstracts, title opinions, title curative materials, any other
title documents, deeds, assignments, contract files, operations files, core
data, seismic data, hydrocarbon analysis, well logs, mud logs, field studies,
geologic and geophysical data and maps, production and maintenance records;
records of sales of hydrocarbons, records of revenues generated from sales and
other sources, and records of costs and expenses, including lease acquisition,
and maintenance and operating costs for the Assets, but specifically excluding
all federal, state and local tax returns, and all corporate or limited liability
company records, including all organizational documents, membership agreements
and other documents relating to the organization and management of the Seller.



1.3
Retained Assets. As used herein, the term “Retained Assets” refers to all of
Seller’s right, title and interest in and to the following, all of which are
excluded from the Transaction and shall be retained by and remain the sole
property of Seller:



 
A.
All of Seller’s records (other than the records described in Article 1.2),
including all corporate minute books, financial records and other business
records whether relating to Seller’s business generally but not to the Assets or
the Transaction;



 
B.
All trade credits, all accounts, receivables and all other proceeds, income or
revenues attributable to the Assets with respect to any period of time prior to
the Effective Date;



 
C.
All claims and causes of action of Seller arising under or with respect to any
contracts that are attributable to periods of time prior to the Effective Date
(including claims for adjustments or refunds);



 
D.
All rights and interests of Seller (a) under any policy or agreement of
insurance or indemnity, (b) under any bond, or (c) to any insurance or
condemnation proceeds or awards arising, in each case, from acts, omissions or
events, or damage to or destruction of property that arose prior to the
Effective Date;



 
E.
All Hydrocarbons produced and sold from the Assets with respect to all periods
prior to the Effective Date;



 
F.
All claims of Seller for refunds of or loss carry forwards with respect to (a)
production or any other taxes attributable to any period prior to the Effective
Date, (b) income or franchise taxes, or (c) any taxes attributable to the
Retained Assets;

 

 
 
4

--------------------------------------------------------------------------------

 
G.  
All of Seller’s proprietary computer software, patents, trade secrets,
copyrights, names, trademarks, logos, and all other intellectual property;



H.  
All documents and instruments of Seller that may be protected by an
attorney/client privilege, but specifically excluding title opinions and title
curative matters;



I.  
All bonds posted by Seller that pertain to the Assets;



J.  
All right, title and interest of MRPC in and to the following wells (the
“Excluded Wells”), including any interest of MRPC in the oil and gas leasehold
estates, insofar and only insofar as to the existing vertical wellbores of the
Excluded Wells and any reworking, redrilling or recompletion in all formations
recoverable from such wellbore interests, and as may be necessary to operate,
maintain, produce and plug the Excluded Wells:



 
(a)
Johnstown 1-5J well and the SW/4NW/4 of Section 5, T4N, R67W, 6th P.M. operated
by Machii-Ross;



 
(b)
Keto 3-7 well and the SE/4 of Section 7, T4N, R67W, 6th P.M., operated by
Machii-Ross;



 
(c)
Maplewood 23-7 well and the E/2SW/4 and W/2SE/4 of Section 7, T4N, R67W, 6th
P.M. operated by Kerr-McGee; and



 
(d)
Spaur 24-7 well and the S/2NE/4 and N/2SE/4 of Section 7, T4N, R67W, 6th P.M.
operated by Kerr McGee; and



K.  
All right, title and interest in and to the VSL Override and any claims Seller
may have arising out of or related to the VSL Override, including any net
revenue interests, working interests, overriding royalty interests, mineral
interests, net profits interests, operating interests, reversionary interests
and other interests to the extent the retention of the same by Seller will not
result in Seller delivering less than Defensible Title to the Assets at Closing.



1.4
Effective Date. The purchase and sale of the Assets shall be effective as of the
Effective Time on the Effective Date.



1.5
1031 Exchange. Seller reserves the right, at or prior to Closing, to assign its
rights under this Agreement with respect to all or a portion of the Purchase
Price, and that portion of the Assets associated therewith (“1031 Assets”), to a
Qualified Intermediary (“QI”) (as that term is defined in Section
1.103l(k)-l(g)(4)(v) of the Treasury Regulations) to accomplish this
Transaction, in whole or in part, in a manner intended to comply with the
requirements of a like-kind exchange (“Like-Kind Exchange”) pursuant to Section
1031 of the Internal Revenue Code of 1986, as amended (“Code”).  If Seller so
elects, Seller may assign its rights under this Agreement with respect to the
1031 Assets to the QI.  Buyer hereby (i) consents to Seller’s assignment of its
rights in this Agreement with respect to the 1031 Assets, and (ii) if such an
assignment is made, agrees to pay all or a portion of the Purchase Price into
the qualified trust account at Closing as directed in writing by Seller.  Seller
and Buyer acknowledge and agree that a whole or partial assignment of this
Agreement to a QI shall not release either Party from any of its respective
liabilities and obligations to each other or expand any such respective
liabilities or obligations under this Agreement.  Neither Party represents to
the other that any particular tax treatment will be given to either Party as a
result of a Like-Kind Exchange.  Buyer shall not be obligated to pay any
additional costs or incur any additional obligations under this Agreement
resulting from Seller’s Like-Kind Exchange, and Seller shall hold harmless and
indemnify Buyer from and against all claims, losses and liabilities (including
reasonable attorneys’ fees, court costs and related expenses), if any, resulting
from such a Like-Kind Exchange.



 
5

--------------------------------------------------------------------------------

 
ARTICLE 2
PURCHASE PRICE


2.1
Purchase Price. The purchase price for the Assets shall be Twenty Million Five
Hundred Thousand Dollars ($20,500,000.00) (the “Purchase Price”), subject to
adjustments as provided herein, comprised of: (a) Seventeen Million Eight
Hundred Thousand Dollars ($17,800,000.00) cash (the “Cash Consideration”); and
(b) that number of shares of common stock of Synergy Resources Corporation
which, when calculated in accordance with Article 2.6.A. below, has a combined
value of Two Million Seven Hundred Thousand Dollars ($2,700,000.00) (the “Stock
Consideration”).



2.2
Deposit.  Contemporaneously with the execution of this Agreement, Buyer has
delivered to the Escrow Agent a wire transfer in an amount equal to Two Million
Fifty Thousand Dollars ($2,050,000.00) (the “Deposit”).  The Deposit shall be
held, invested and disbursed in accordance with the terms and conditions of the
Escrow Agreement, this Article 2.2 and Article 11.2.  If Closing occurs, the
Deposit shall be applied toward the Purchase Price paid to Seller at
Closing.  Interest that accrues on the Deposit shall be the property of Buyer,
and, if Closing occurs, shall be reflected in the Closing Statement.  For
federal income tax purposes, any interest earned on the Deposit shall be
reported by the Buyer, including any interest forfeited to Seller under Article
11.2.  For purposes of this Agreement, “Escrow Agreement” means that certain
Escrow Agreement of even date herewith, by and among Seller, Buyer and the
Escrow Agent, in the form attached hereto as Exhibit K, and the “Escrow Agent”
means that certain escrow agent that is a party to the Escrow Agreement.



2.3
Allocation of the Purchase Price. Buyer, with Seller’s approval, has allocated
the Purchase Price among the Assets as set forth on Exhibit B-1.  Each portion
of the Assets to which a value is separately allocated on Exhibit B-1 is herein
called an “Asset” and such separate value is herein called the “Allocated Value”
of such Asset.  The Allocated Value of each Asset as set forth on Exhibit B-1 is
attributed thereto for the sole purpose of calculating Title Defects,
Environmental Defects, Interest Additions and adjustments to the Purchase Price
on account of Excluded or Retained Assets.  In no event shall the Allocated
Value be used or deemed controlling for any other purpose, including tax
purposes, or be otherwise deemed by Buyer, Seller or any third party to be a
representation or warranty of any kind by either Party as to the productive
capacity, quantity of reserves or actual value, market or otherwise, of any
Asset.



 
6

--------------------------------------------------------------------------------

 
2.4
RESERVED.

 
 

2.5
Adjustments to Purchase Price. All adjustments to the Purchase Price shall be
made (i) according to the factors described in this Article 2.5, (ii) in
accordance with generally accepted accounting principles as consistently applied
in the oil and gas industry, and (iii) without duplication.



 
A.
Settlement Statements. The Purchase Price shall be adjusted at Closing pursuant
to a “Preliminary Settlement Statement” prepared by Buyer and submitted to
Seller on or before thirty-one (31) days after the date of execution of this
Agreement. The Preliminary Settlement Statement shall set forth the Purchase
Price and all adjustments thereto and associated calculations, and the resulting
amount to be paid to Seller at Closing. As soon as practicable after the receipt
of the Preliminary Settlement Statement, but no more than five (5) business days
after delivery of the Preliminary Settlement Statement to Buyer, Seller shall
deliver to Buyer a written report containing any changes that Seller proposes to
make to the Preliminary Settlement Statement.  The Parties shall attempt to
resolve any disputes regarding the Preliminary Settlement Statement prior to
Closing. Disputes regarding the Preliminary Settlement Statement that are not
resolved prior to Closing shall be resolved by the Parties on or before the
Final Settlement Statement Date, or otherwise pursuant to Article 14.6.  After
the Closing, the Purchase Price shall be adjusted pursuant to the Final
Settlement Statement delivered pursuant to Article 13.1.  The Closing Amount
shall be adjusted and calculated using the actual numbers that are available and
using reasonable estimates as agreed to by the Parties if actual numbers are not
available.



 
B.
Property Expenses. For the purposes of this Agreement, the term “Property
Expenses” shall mean all capital expenses, legal expenses, environmental
studies, surveys, joint interest billings, lease operating expenses, lease
rental and maintenance costs, bonuses and shut-in payments, royalties,
overriding royalties, leasehold payments, Taxes (as defined and apportioned as
of the Effective Date pursuant to Article 9), drilling expenses, work over
expenses, gathering costs, land, title, geological, geophysical and any other
exploration or development expenditures, including those expenditures chargeable
under applicable operating agreements or other agreements consistent with the
standards established by the Council of Petroleum Accountant Societies of North
America (“COPAS”), if any, that are attributable to the maintenance and
operation of the Assets during the period in question and shall include overhead
for such period based on the applicable joint operating agreement and COPAS.



 
C.
Upward Adjustments. The Purchase Price shall be adjusted upward by the
following:



 
1.
an amount equal to all proceeds (net of royalty and Taxes not otherwise
accounted for hereunder) received and retained by the Buyer from the sale of all
Hydrocarbons produced from or credited to the Assets prior to the Effective
Date;



 
7

--------------------------------------------------------------------------------

 
 
2.
an amount equal to all direct and actual expenses attributable to the Assets,
including without limitation the Property Expenses, incurred and paid by Seller
that are attributable to the period after the Effective Date;



 
3.
to the extent not covered in the preceding subparagraph, an amount equal to all
prepaid expenses attributable to the Assets after the Effective Date that were
paid by or on behalf of Seller, including without limitation, prepaid drilling
and/or completion costs, applicable insurance costs through Closing, and prepaid
utility charges;



 
4.
an amount equal to the value of all Hydrocarbons in storage or in the pipelines
as of the Effective Date that is credited to the Assets, provided that the value
of oil in the

 
production tanks shall be calculated to include only the oil stored above the
load lines as of the Effective Date (i.e. a Buyer is not responsible for paying
Seller “tank bottoms”).  For purposes of the Preliminary Settlement Statement,
the value will be based upon the actual price received for such oil, gas, or
natural gas liquids, less applicable taxes, upon the first unaffiliated third
party sale thereof, if available, and upon such estimates, as are reasonably
agreed upon by the Parties, to the extent actual amounts sold, or to be sold,
and prices obtained, or to be obtained, are not known at Closing.  For purposes
of the Final Settlement Statement, the value will be based upon actual amounts
sold and prices obtained, less applicable taxes;



 
5.
for purposes of the Preliminary Settlement Statement, an amount equal to the
value of imbalances including, without limitation, pipeline, plant, and
over-produced gas owed to the Seller as of the Effective Date, with the value to
be based upon actual amounts received, if available, and upon such estimates as
are reasonably agreed upon by the Parties, to the extent actual amounts are not
known at Closing, and (ii) for purposes of the Final Settlement Statement based
upon actual amounts;



 
6.
an amount equal to the Interest Addition Adjustment as defined in Article 4.5
below;



 
7.
an operating fee, inclusive of all fees related to the operation of the Wells,
including, but not limited to, overhead and pumper fees, in an amount equal to
$750.00 per day from the Effective Date through the Closing Date;



 
8.
any amount mutually agreed to by the Parties as a result of errors in the
Initial Disclosures, if any; and



 
9.
any other amount agreed to by Buyer and Seller.



 
D.
Downward Adjustments. The Purchase Price shall be adjusted downward by the
following:



 
8

--------------------------------------------------------------------------------

 
 
1.
an amount equal to the proceeds (net of royalty and Taxes not otherwise
accounted for hereunder) received and retained by Seller from the sale of
Hydrocarbons produced from or credited to the Assets after the Effective Date;



 
2.
an amount equal to the direct and actual Property Expenses attributable to the
Assets (including all prepaid Property Expenses) incurred and paid by Buyer that
are attributable to the period prior to the Effective Date (or, in the case of
capital expenses that constitute Property Expenses, that are attributable to the
period prior to the date of this Agreement, other than capital expenses relating
to the matters set forth on Schedule 8.1.B);



 
3.
an amount equal to all royalties attributable to Hydrocarbons produced from the
Assets prior to the Effective Date and paid by Buyer;



 
4.
an amount equal to the sum of Title Defect Adjustments as contemplated by
Article 4.2, and the Allocated Values of all Assets that are not conveyed to
Buyer at Closing as a result of the existence of a Title Defect as provided in
Article 4;



 
5.
an amount equal to the sum of (i) Environmental Defect Adjustments, and (ii) the
Allocated Values of all Assets that are not conveyed to Buyer at the Closing as
a result of the existence of an Environmental Defect as provided in Article 5;



 
6.
an amount equal to the sum of all Net Casualty Losses;



 
7.
an amount equal to the value of imbalances including, without limitation,
pipeline, plant, and over-produced gas, owed by the Seller as of the Effective
Date, with the value to be based upon actual amounts received, if available, and
upon such estimates as are reasonably agreed upon by the Parties, to the extent
actual amounts are not known at Closing, and (ii) for purposes of the Final
Settlement Statement based upon actual amounts;



 
8.
any amount mutually agreed to by the Parties as a result of errors in the
Initial Disclosures, if any; and



 
9.
any other amount agreed to by Buyer and Seller.



 
E.
Tax Adjustments. To adjust the Purchase Price for the apportionment of Taxes,
the Parties agree to adjust the Purchase Price, downward or upward, as
appropriate, pursuant to the provisions of Article 9.



2.6
Valuation, Conditions, Restrictions and Representations Regarding Common Stock
included in Purchase Price.



A.  
For purposes of determining the number of shares of restricted common stock of
Buyer comprising the Stock Consideration (the “Shares”), the value of such
Shares shall be calculated as the average of the closing price per share as
posted by the NYSE:MKT for a period of twenty (20) trading days immediately
preceding the date of execution of the Agreement.  The Shares shall be
“restricted securities” as that term is defined in Rule 144 of the Securities
Act of 1933, as amended (the “Securities Act”).  They may be resold only in
compliance with Rule 144 or some other exemption from registration under the
Securities Act.



 
9

--------------------------------------------------------------------------------

 
B.  
Seller and Buyer acknowledge that certain consents and approvals are required to
issue the Shares, including approval of the NYSE:MKT, and that the Shares will
not be delivered to Seller on the Closing Date.  After Closing, Buyer shall
commence application for all necessary consents and approvals to cause the
Shares to be delivered to Seller on or before one hundred (120) days from the
Closing Date (the “Share Delivery Date”).  Buyer hereby acknowledges that
notwithstanding the number of days before the Shares are delivered to the
Seller, the “holding period” under Rule 144 starts on the Closing Date.  If for
any reason the Shares have not been delivered by the Share Delivery Date, Seller
may require Buyer to deliver cash in an amount equal to the Stock Consideration
in lieu of the Stock Consideration.



C.  
Buyer represents, covenants and warrants that Buyer is an entity subject to the
reporting requirements of the Securities Exchange Act of 1934.  Seller
represents and warrants that it is not an affiliate, a director, a large
shareholder, and does not have any relationship with Buyer that constitutes a
relationship of control or that would permit Seller in any way to exercise
control over Buyer.  Provided Seller meets the requirements of Rule 144 as
heretofore referenced, Buyer shall promptly, upon Seller’s written request,
provide instructions to its stock transfer agent to remove the restrictive
legend from the Shares.



D.  
Any and all expenses and costs, including attorney fees, associated with Buyer
obtaining the requisite consents and approvals to issue the Shares shall be
borne solely by Buyer.



E.  
The authorized capital of Buyer consists solely of 100,000,000 shares of common
stock.  As of August 31, 2013, 69,557,666 shares of Buyer’s common stock were
issued and outstanding.  Except for obligations to issue common stock pursuant
to the exercise of options or warrants disclosed in Buyer’s 10-Q for the period
ending May 31, 2013 (the “10-Q”) and except as otherwise set forth on Schedule
2.6.E., (i) since August 31, 2013 Buyer has not issued any additional shares of
common stock and (ii) there are no options, warrants or other rights to acquire
shares of Buyer’s common stock that have not been disclosed in the 10-Q.  All
issued and outstanding shares of Buyer’s common stock have been duly authorized,
are fully paid and non-assessable and were issued in compliance with all
applicable federal and state securities laws.



F.  
The Shares issued as the Stock Consideration have rights, priorities,
preferences, powers and privileges at least as favorable to Seller as the
rights, priorities, preferences, powers and privileges of common stock held by
all other holders of Buyer’s common stock, and when issued and delivered in
accordance with the terms hereof, will be validly issued, fully paid and
non-assessable, and free of restrictions on transfer other than restrictions on
transfer created by or imposed by Seller.



 
10

--------------------------------------------------------------------------------

 
ARTICLE 3
BUYER’S INSPECTION


3.1
Access to the Records. From the date of this Agreement until the Closing and
subject to  Article 8.3.A, Trilogy will (i) make all Records maintained by
Trilogy available to Buyer for inspection, copying, and review at the offices of
Trilogy during normal business hours, to permit Purchaser to perform its due
diligence review, and (ii) use commercially reasonable efforts to cause MRPC to
agree to make all Records that have been maintained by MRPC available to Buyer
for inspection, copying, and review at the offices of MRPC during normal
business hours, to permit Buyer to perform its due diligence review.  Trilogy
and MRPC may redact from the Records any information subject to unaffiliated
third party contractual restrictions on disclosure or transfer.  Subject to the
necessary consent and cooperation of third parties, Seller will assist Buyer in
Buyer’s efforts to obtain, at Buyer’s expense, such additional information from
such parties as Buyer may reasonably desire.  Buyer may inspect the Records and
such additional information only to the extent it may do so without violating
any obligation or contractual commitment of Seller or MRPC to a third party;
provided, however, that Seller shall use commercially reasonable efforts to
promptly secure any third-party consent or waiver that is necessary to allow
Buyer to inspect the Records and such additional information.



3.2
Disclaimer. Except for Seller’s express representations contained in Article 6
and Article 6A of this Agreement, Seller makes no representation of any kind as
to the Records or any information contained therein. Buyer agrees that any
conclusions drawn from the Records shall be the result of its own independent
review and judgment.



3.3
Grant of Access to Buyer.  Trilogy agrees to grant Buyer physical access to the
Leases, Lands, and Wells under its control and to use commercially reasonable
efforts to ensure that MRPC grants Buyer physical access to the Leases, Lands,
and Wells under its control, to allow Buyer to conduct, at Buyer’s sole risk and
expense, on-site inspections and environmental assessments of the Leases, Lands,
and Wells.  In connection with any such on-site inspections and assessments,
Buyer agrees not to interfere with the normal operation of the Leases and Wells
and agrees to comply with all operational and safety requirements of the
operators of the Wells.  If Buyer or its agent prepares an environmental
assessment of any Lease, Lands or Wells, Buyer agrees to keep such assessment
confidential and to furnish copies thereof to Seller.  Such information shall be
held confidential but may be disclosed to Buyer or Buyer’s affiliates,
attorneys, officers, employees and consultants used in Buyer’s evaluation of the
Assets.  Furthermore, Buyer’s obligations of confidentiality shall not apply to
information (i) required to be disclosed by legal process, order, regulation, or
rule, or (ii) available to the public, or (iii) acquired from third parties not
known by Buyer to have confidentiality obligations to Seller, provided that
Buyer agrees to inquire of such third parties if they have an obligation of
confidence to Seller.  In connection with granting such access, Buyer represents
that it is adequately insured and waives, releases and agrees to indemnify
Seller, and its respective directors, officers, shareholders, employees, agents
and representatives, against all claims for injury to, or death of, persons or
for damage to property arising as a result of any act or omission committed by
Buyer or its employees, agents, contractors or representatives in conducting
Buyer’s on-site inspections and environmental assessments of the Leases and
Wells.  This waiver, release, and indemnity by Buyer shall survive termination
or Closing of this Agreement.

 


 
11

--------------------------------------------------------------------------------

 
3.4
Buyer’s Agents. To the extent that Buyer uses agents to conduct its due
diligence activities, either in the offices of Trilogy or MRPC or on the Leases
and Lands, Buyer agrees to (i) make such agents aware of the terms and
conditions set forth in this Article 3 and the confidentiality provisions of
Article 8.3.A and (ii) ensure that such agents agree to be bound by the terms of
this Article 3 and the confidentiality provisions of Article 8.3.A, and Buyer
shall be responsible for any violations thereof by its agents.



3.5
Buyer’s Due Diligence Activities. Seller acknowledges that Buyer will be
conducting its due diligence review of the Assets including, without limitation,
confirming (i) the quantum of the net mineral acres, net revenue interest and
working interest owned by Seller in the Leases and Wells, (ii) the ownership,
title, acreage, and term of the Assets; (iii) the environmental condition of the
Assets; and (iv) that financial information concerning the Assets and the
Transaction exists in a form that will allow the Buyer to timely file audited
financial statements describing the Assets and the Transaction that are required
of Buyer by the SEC.  Said due diligence may include an environmental
assessment/study of the Assets to the extent set forth in Article 5.



3.6
Disclosure of Environmental Defect or Adverse Condition by Buyer. In the event
Buyer, in the course of any on-site inspection or environmental assessment of
the Assets conducted pursuant to the terms of this Agreement, discovers an
environmental defect or adverse environmental condition located on or otherwise
related to the Assets of which Buyer, if owner of the Assets, would be
obligated, under any local, state or federal law, order, regulation or rule, to
immediately report to a governmental authority, Buyer shall first attempt to
inform Seller of the defect or condition so as to allow Seller to make the
necessary report. However, if Buyer must notify the governmental authority prior
to informing Seller, Seller agrees to waive and release any claim against Buyer,
and Buyer shall have no obligation to indemnify Seller, for any damages or other
liability suffered by Seller as a result of the environmental defect or
condition.

 
ARTICLE 4
TITLE MATTERS


4.1
Definitions.



 
A.
Defensible Title. The term “Defensible Title” means, as of the Effective Date
and the Closing Date, such title to each Asset, that, subject to and except for
Permitted Encumbrances: (i) entitles Seller to receive and retain, without
suspension, reduction or termination, not less than a 75.0% net revenue
interest, proportionately reduced (hereafter a “75% NRI”), in each of the Leases
and in Seller’s interest in the each of the Wells; (ii) obligates Seller to bear
costs and expenses relating to the maintenance, development, operation and the
production of Hydrocarbons in an amount not greater than the working interest
(“WI”) set forth in Exhibit A or B, without a corresponding increase in the NRI;
and (iii) is free and clear of encumbrances, liens and defects.



 
12

--------------------------------------------------------------------------------

 
 
B.
Permitted Encumbrances. The term “Permitted Encumbrances” shall mean:



 
1.
lessors’ royalties, overriding royalties, net profits interests, production
payments, reversionary interests and similar burdens (payable or in suspense) if
the net cumulative effect of such burdens does not operate to reduce the NRI of
Seller in the affected Asset to less than a 75.0% NRI.



 
2.
liens for Taxes or assessments not yet due and not delinquent;



 
3.
all rights to consent by, required notices to, filings with, or other actions by
federal, state or local governmental bodies, in connection with the conveyance
of the applicable Asset if the same are customarily obtained after such
conveyance and have been obtained in connection with all prior transfers and
conveyances;



 
4.
rights of reassignment upon the surrender or expiration of any Lease, and
well-takeover provisions;



 
5.
the terms and conditions of the Material Agreements to the extent such do not
decrease the NRI for the affected Asset to less than a 75.0% NRI or increase the
WI for such Asset set forth on Exhibit A or B without a corresponding
proportionate increase in the NRI for such Asset, or materially interfere with
operation of the affected Asset;



 
6.
easements, rights-of-way, servitudes, permits, surface leases and other rights
with respect to surface operations, on, over or in respect of any of the Assets
or any restriction on access thereto that do not materially interfere with the
operation of the affected Asset as has been conducted in the past or materially
affect the value thereof;



 
7.
materialmen’s, mechanics’, operators’ or other similar liens arising in the
ordinary course of business incidental to operation of the Assets (i) if such
liens and charges have not been filed pursuant to law and the time for filing
such liens and charges has expired, or (ii) if filed, such liens and charges
have not yet become due and payable;



 
8.
any encumbrance on the Assets that is discharged by Seller at or prior to
Closing; and



 
9.
liens arising under operating agreement, unitization and pooling agreements and
production sales contracts securing amounts not yet delinquent.



 
13

--------------------------------------------------------------------------------

 
 
C.
Title Defect. The term “Title Defect” means (a) any lien, encumbrance, claim or
defect in or to real property title, excluding Permitted Encumbrances, that
alone or in combination with other defects renders Seller’s title to the Asset
(i) less than Defensible Title, and (ii) reduces the Allocated Value of the
affected Asset; or (b) a determination by Buyer that Seller owns less than the
net acres in an Asset as set forth in Exhibit B-1; provided that no Title Defect
shall be deemed to exist unless the Title Defect Value thereof exceeds Twenty
Five Thousand Dollars ($25,000.00) (the “Individual Title Defect Threshold”).
Notwithstanding the foregoing, the following shall not be considered Title
Defects:



 
1.
defects in the early chain of title, consisting of the failure to recite marital
status in a document or omissions of heirship or estate proceedings, unless
Buyer provides reasonable written evidence that such failure or omission has
resulted in another party claiming title to the relevant Asset;



 
2.
defects in acknowledgements;



 
3.
defects arising out of lack of survey unless required by applicable law or
contract;



 
4.
defects based on failure to record Leases issued by the Bureau of Land
Management or any state, or any assignments of record title or operating rights
in such Leases, in the real property or other county records of the county in
which such Asset is located; provided that such Leases or assignments are
properly filed with the applicable federal or state office;



 
5.
defects arising out of lack of corporate or other entity authorization unless
Buyer provides affirmative written evidence that the action was not authorized
and results in another party claiming title to the Asset;



 
6.
defects arising from the failure to demonstrate of record proper authority for
execution by any person on behalf of a corporation, limited liability company,
partnership, trust or other entity unless Buyer provides affirmative written
evidence that the person lacked authority;



 
7.
defects that are incontrovertibly defensible by possession under applicable
statutes of limitation for adverse possession or for prescription; and



 
8.
failure to obtain ratification of pooling by non-participating royalty and
non-executive mineral interest owners.



 
D.
Title Defect Value. “Title Defect Value” means the amount by which the Allocated
Value of an Asset has been reduced by a Title Defect. In determining the Title
Defect Value, the Parties intend to include only that portion of the Asset
affected by the Title Defect. The Title Defect Value may not exceed the
Allocated Value of the Asset and shall be determined as follows:



 
14

--------------------------------------------------------------------------------

 
 
1.
If the Title Defect is a lien or encumbrance on the Asset created by Seller,
Seller shall have the lien or encumbrance unconditionally released at or prior
to Closing, and, if so released, there shall be no Title Defect Value associated
with such lien or encumbrance.



 
2.
If the Title Defect results in a reduction in the NRI of Seller in any Lease or
in any Well to less than 75.0%, then Buyer and Seller agree to a downward
adjustment equal to the amount determined by multiplying the Allocated Value for
the affected portion of the Asset by a fraction, the numerator of which is the
difference between 75.0% NRI and the actual NRI, and the denominator of which is
75.0%.



 
3.
If the Title Defect results from the existence of a lien created by someone
other than Seller (or if Seller fails to have a lien created by it
unconditionally released at or prior to Closing), the Title Defect Value shall
be an amount sufficient to discharge such lien, but in no event greater than the
Allocated Value of the affected Asset.



 
4.
If the Title Defect is based on an obligation or burden that is liquidated, the
Title Defect Value will be the sum necessary to remove the obligation or burden
from the affected Asset; provided, however, that the Title Defect Value shall
never exceed the Allocated Value of the affected Asset.



 
5.
If the Title Defect is based on an obligation or burden that is not liquidated,
but can be estimated with reasonable certainty, the Title Defect Value will be
the sum necessary to compensate Buyer on the Closing Date for the adverse
economic effect on the affected Asset; provided, however, that the Title Defect
Value shall never exceed the Allocated Value of the affected Asset.



 
6.
If the Title Defect results from any matter not described above (or if the Title
Defect results from the existence of an encumbrance created by Seller that
Seller fails to have unconditionally released at or prior to Closing), the Title
Defect Value shall be an amount equal to the difference between the value of the
portion of the Assets affected by such Title Defect with such Title Defect and
the value of such Assets without such Title Defect (taking into account the
Allocated Value of such Assets), but in no event greater than the Allocated
Value of such Asset.



4.2
Purchase Price Adjustments for Title Defects.



 
A.
Notices of Title Defects. Buyer shall deliver to Seller, no later than thirty
(30) days after the date of execution of this Agreement (the “Title Defect
Date”), notice of each Title Defect (a “Title Defect Notice”). Each Title Defect
Notice must be in writing and must satisfy the following conditions precedent:
(i) name each affected Asset; (ii) describe each Title Defect in reasonable
detail and the curative action required; (iii) describe the basis for each Title
Defect; (iv) attach Supporting Documentation, if any; (v) state the Allocated
Value of the affected Asset; and (vi) state Buyer’s good faith estimate of the
Title Defect Value which shall not exceed the Allocated Value. For the purposes
of this Article, “Supporting Documentation” for a particular Title Defect means
if the basis is derived from any document, a copy of such document (or pertinent
part thereof) or if the basis is derived from any gap in Seller’s chain of
title, the documents preceding and following the gap shall be attached, or in
any case, any other reasonable written documentation that may exist.



 
15

--------------------------------------------------------------------------------

 
4.3
Title Defect Adjustments.  Upon receipt of the Title Defect Notice:



 
A.
Seller shall deliver written counter notice to Buyer within five (5) business
days of receipt of the Title Defect Notice which states (i) whether it agrees or
disagrees that an asserted Title Defect exists; (ii) whether it agrees or
disagrees with the Title Defect Value attributed to each Title Defect; and (iii)
whether it will either (a) attempt to correct the asserted Title Defect, or (b)
not attempt to correct the Title Defect.



 
B.
If Seller gives counter notice that it disagrees that an asserted Title Defect
exists, or that it disagrees with the Title Defect Value attributed to a Title
Defect, the existence of the Title Defect and the corresponding Title Defect
Value will be determined in accordance with Article 4.4.



 
C.
The failure of Seller to deliver written counter notice to Buyer within five (5)
business days of receipt of the Title Defects Notice shall be deemed notice that
Seller (i) agrees with all of the Title Defects properly asserted by Buyer in
the Title Defect Notice; (ii) agrees with the Title Defect Value attributed to
each of the Title Defects as specified in the Title Defect Notice; and (iii)
will not attempt to correct any of the Title Defects.



 
D.
If Seller gives counter notice that it agrees with a Title Defect Value asserted
in the Title Defects Notice but that it will not attempt to correct the affected
Title Defect, Buyer shall have the right to elect to (i) exclude the affected
Asset from the Transaction (which Asset shall thereupon be deemed to be a
Retained Asset of Seller) and reduce the Purchase Price by an amount equal to
the Allocated Value of the Retained Asset, or (ii) reduce the Purchase Price by
an amount equal to the Title Defect Value (the “Title Defect
Adjustment”).  However, if Buyer elects to reduce the Purchase Price by an
amount equal to the Title Defect Value, then if, but only if, the Title Defect
Value exceeds fifty percent (50%) of the Allocated Value of the affected Asset,
Seller shall have the right to exclude such affected Asset from the Transaction
(which Asset shall thereupon be deemed a Retained Asset of the Seller) in which
case the Purchase Price will be reduced by an amount equal to the Allocated
Value of the Retained Asset.



 
E.
If Seller gives counter notice that it agrees with the Title Defect Value but
elects to correct the associated Title Defect, then fails to cure the Title
Defect to Buyer’s reasonable satisfaction before Closing, Buyer shall have the
right to elect to: (i) exclude the affected Asset from the Transaction (which
Asset shall thereupon be deemed to be a Retained Asset of Seller) and reduce the
Purchase Price by an amount equal to the Allocated Value of such Asset; or (ii)
to allow Seller to cure such Title Defect after Closing.



 
16

--------------------------------------------------------------------------------

 
 
F.
If Buyer elects to allow Seller to cure any Title Defect after Closing, the
affected Asset will be excluded from the Closing and the Purchase Price payable
at Closing shall be reduced by the Allocated Value of such Asset.  Seller shall
then have one hundred eighty (180) calendar days after Closing to attempt to
cure the Title Defect (the “Cure Period”).  If Seller cures the Title Defect to
Buyer’s reasonable satisfaction within the Cure Period, then Buyer will be
obligated to tender to Seller the Allocated Value of the affected Asset (subject
to appropriate adjustments to the Allocated Value to reflect: (i) any revenues
and expenses attributable to the Asset which is the subject of the Title Defect
between the Effective Date and the date the subject Asset is assigned to Buyer;
and (ii) the Party which received or paid said revenues and/or expenses) in
exchange for the simultaneous delivery of an assignment of the Asset from Seller
to Buyer using an assignment form similar to that attached as Exhibit E. If
Seller does not cure the Title Defect to Buyer’s reasonable satisfaction within
the Cure Period, the Asset shall be a Retained Asset.



 
G.
Notwithstanding the foregoing, no adjustment to the Purchase Price will be made
unless the aggregate Title Defect Values of all uncured Title Defects exceeding
the Individual Title Defect Threshold exceeds Six Hundred Fifteen Thousand
Dollars (the “Title Defect Deductible”). In which case, the Purchase Price may
be adjusted downward to the extent the cumulative amount of all Title Defect
Values that exceed the Individual Title Defect Threshold exceeds the Title
Defect Deductible.  In order to provide Seller a reasonable opportunity to cure
any Title Defects prior to Closing, Buyer shall use reasonable efforts to
provide the Title Defect Notice as soon as reasonably possible after becoming
aware of or making its determination of the Title Defect.  Buyer waives any
remedy against Seller for individual Title Defects that do not exceed the
Individual Title Defect Threshold and for all Title Defects in the event the
Title Defect Deductible has not been met or for which adjustment is made as
provided herein.



4.4
Title Defect Disputes. If the Seller is of the opinion that a Title Defect
identified in the Title Defect Notice does not exist, or that the Title Defect
Value asserted in the Title Defect Notice is incorrect, the Parties shall, prior
to Closing, enter into good-faith negotiations, in person, at a location
mutually agreed to by the parties, in an attempt to reach an agreement as to (a)
the existence and scope of a Title Defect, and (b) the Title Defect Value of the
Title Defect.  If the Parties cannot resolve their disagreement with regard to
(a) or (b) on or before the Closing Date, the affected Asset will be deemed a
disputed asset (“Disputed Asset”) and will be excluded from the Closing.  The
Purchase Price shall be reduced by the Allocated Value of the Disputed Asset,
but all Disputed Assets will be the subject of binding arbitration pursuant to
Article 14.6.

 
4.5
Interest Additions. Promptly on discovery, but no later than sixty (60) days
after the execution of this Agreement, Buyer shall in good faith notify Seller,
or Seller shall in good faith notify Buyer, of any Interest Addition discovered
by that Party.  The term “Interest Addition” shall mean, with respect to an
Asset, the ownership by Seller of a (i) greater NRI in such Asset than the NRI
set forth for such Asset on Exhibit A or (ii) a lesser WI in such Asset than the
WI set forth for such Asset on Exhibit A without a proportionate change in
NRI.  Buyer acknowledges and agrees to comply with the affirmative obligation
set forth in the first sentence of this Article. Each such notice of an Interest
Addition shall be in writing and shall describe the Interest Addition and state
the estimated amount by which the Allocated Value of the Asset has been
increased by the Interest Addition (“Value of Interest Addition”), together with
the associated computations and supporting documentation.  The Parties shall
determine the Value of Interest Addition in good faith in a manner consistent,
to the extent practicable, with Article 4.1.D taking into account all relevant
factors, and increase the Purchase Price accordingly (with the amount of such
adjustment being the “Interest Addition Adjustment”).



 
17

--------------------------------------------------------------------------------

 
4.6
Casualty Loss. After the Effective Date and prior to Closing, if a portion of
the Assets is taken or threatened to be taken in condemnation or under the right
of eminent domain or if any other casualty occurs with respect thereto that
results in a reduction in the value of the affected Assets in excess of fifteen
percent (15%) of the Allocated Value of the affected Assets (with such event
being a “Casualty Loss”), Seller shall have the right to elect to (a) exclude
the affected Assets from the Transaction (which Assets shall thereupon be deemed
to be Retained Assets of Seller) and reduce the Purchase Price by an amount
equal to the Allocated Values of such Assets, or (b) have Buyer purchase the
affected Assets at Closing for the Allocated Value of the Assets reduced by the
estimated cost (not to exceed the Allocated Value of such Assets) to repair or
replace such Assets (the reduction being the “Net Casualty Loss”).  However, if
Seller elects to exclude the affected Asset, Buyer shall have the right to waive
the applicable Net Casualty Loss reduction and compel Seller to transfer such
affected Asset to Buyer at Closing subject to the Casualty Loss with no
adjustment to the Purchase Price.  For purposes of determining the diminution in
value of an Asset as a result of a Casualty Loss, the Parties shall use the same
methodology as applied in determining the diminution in value of an Asset as a
result of a Title Defect.



4.7
Preference Rights and Consents to Assign. To Seller’s Knowledge, all
preferential purchase rights affecting the Assets (“Preference Rights”) and
Required Consents are set forth on Exhibit D.  To the extent that there are
preferential purchase rights or consents to assign affecting the Assets, the
provisions of this Article 4.7 shall apply.

 
A.  
 Required Consents.



1.  
Required Consents and Special Governmental Consents.  “Required Consents” means
all consents and approvals required to effectively convey an Asset, except those
which are customarily obtained post-Closing, including governmental consents and
approvals that are customarily obtained after Closing (“Special Governmental
Consents”),  or those which would not invalidate the conveyance of the Asset.

 
 

2.  
Obligations Prior to Closing.  Seller shall use reasonable efforts to obtain all
Required Consents prior to Closing.  If Buyer discovers a consent to assign or
preferential right to purchase during the course of Buyer’s due diligence
activities, Buyer shall notify Seller immediately and Seller shall use
reasonable efforts to obtain such consents or waivers and to give the notices
required in connection with the preferential rights prior to Closing.



 
18

--------------------------------------------------------------------------------

 
3.  
Failure to Obtain Consent Prior to Closing.  As to any Asset affected by a
Required Consent that has not been obtained as of the Closing, (i) the portion
of the Assets for which such Required Consent has not been obtained shall not be
conveyed at the Closing, (ii) the Allocated Value for that Asset shall be
deducted from the Purchase Price, and (iii) Seller shall use its reasonable
efforts to obtain such Required Consent as promptly as possible following
Closing.



4. 
Consent Obtained as of Final Settlement Date.  If the Required Consent has been
obtained as of the Final Settlement Date, Seller shall assign the affected Asset
to Buyer, effective as of the Effective Date, using an assignment form similar
to that attached as Exhibit E, and Buyer shall pay Seller the Allocated Value of
the affected Asset, reduced by the amount of any net proceeds from the affected
Asset attributable to the period of time after the Effective Date with Seller
retaining such net proceeds attributable to the period of time after the
Effective Date until the affected Asset is assigned, and with Seller bearing all
attendant Property Expenses for the affected Asset accruing during this period
of time.



5.  
Failure to Obtain Consent as of Final Settlement Date.  If the Required Consent
has not been obtained as of the Final Settlement Date, the affected Asset shall
be deemed to be a Retained Asset and Seller shall retain such Asset and the
Purchase Price shall be deemed to be reduced by an amount equal to the Allocated
Value of the particular Asset (with such adjustment being a “Consents Exclusion
Adjustment”). Buyer shall reasonably cooperate with Seller in obtaining any
Required Consent including providing assurances of reasonable financial
conditions, but Buyer shall not be required to expend funds or make any other
type of financial commitments a condition of obtaining such consent.  Buyer
shall maintain a right of first refusal to acquire any such Retained Asset on
the same terms and conditions contained in this Agreement for a period of six
(6) months following Closing.



6.  
Special Government Consents.  Seller and Buyer will use commercially reasonable
efforts after the Closing to obtain all Special Governmental Consents. Until
such Special Governmental Consents are obtained, Seller shall continue to hold
legal title to the affected Assets as nominee for Buyer. Buyer shall indemnify
and hold Seller harmless against any and all claims, damages, losses, costs and
expenses suffered or incurred by Seller as a result of serving as nominee for
Buyer.



B.  
Preference Rights. For those Assets for which a waiver of any Preference Right
has not been obtained before Closing, the following provisions shall apply.



1.  
If any Preference Right is (x) exercised and consummated prior to the Closing
Date, or (y) the holder of such Preference Right timely and properly exercises
such Preference Right before the Closing Date but the purchase and sale of the
affected Assets to the holder of such Preference Right is not consummated before
the Closing Date, that portion of the Assets affected by such Preference Right
shall be excluded from the Assets and the Purchase Price shall be adjusted
downward by an amount equal to the Allocated Value of such affected Assets
without the requirement for Buyer to give notice (with such adjustment being a
“Preference Rights Exclusion Adjustment”).



 
19

--------------------------------------------------------------------------------

 
2.  
If by Closing, the time frame for the exercise of such Preference Right has not
expired and Seller has not received notice of intent not to exercise, or a
waiver of, the Preference Right, that portion of the Assets affected by such
Preference Right shall be included in the Assets and assigned to Buyer at
Closing.  If any such Asset is included in the Assets assigned to Buyer at
Closing and the Preference Right is eventually exercised, the provisions of
Article 4.7.B.3 shall apply.



3.  
If the affected Asset has been conveyed to Buyer at Closing, and a Preference
Right is properly exercised or a sale pursuant to a Preference Right affecting
the Asset is consummated after Closing, Buyer agrees to convey such affected
Asset to the party exercising such Preference Right on the terms and conditions
of such Preference Right, and (x) if the proceeds received by Buyer with respect
thereto exceed the Allocated Value of such Asset, Buyer shall promptly remit the
difference to Seller, and (y) if the proceeds received by Buyer with respect
thereto are less than the Allocated Value of such Asset, Seller shall promptly
remit the difference to Buyer.



4.  
The exercise of a Preference Right shall be covered exclusively by this Article
4.7 and shall not be considered a Title Defect for purposes of Article 4,
generally.



4.8
Exclusive Remedy. Notwithstanding anything herein to the contrary, (i) the
rights and remedies granted Buyer in Article 4 shall be the exclusive rights and
remedies of Buyer with respect to all Title Defects, Required Consents, and
Preference Rights affecting the Assets to the extent Buyer had Knowledge of the
same prior to Closing (a “Known Title Defect”), and (ii) if a Known Title Defect
results from any matter which could also result in the breach of any
representation or warranty of Seller in this Agreement, then Buyer shall only be
entitled to assert such matter before the Title Defect Date as a Title Defect to
the extent permitted by this Article 4.  All claims with respect to any Known
Title Defects not raised by Buyer as Title Defects within the time period
provided in Article 4.2 shall be deemed waived by Buyer for all purposes, and
Buyer shall have no right to seek an adjustment to the Purchase Price, make a
claim against Seller or seek indemnification from Seller with respect thereto.

 
ARTICLE 5
ENVIRONMENTAL MATTERS


5.1
Definitions. For the purposes of the Agreement, the following terms shall have
the following meanings:

 
“Environmental Condition” means any pollution, contamination, degradation,
damage, injury, circumstance, status or defect caused by, related to, arising
from, or in connection with the generation, handling, use, treatment, storage,
transportation, disposal, discharge, Release, or emission of any Hazardous
Materials.


 
20

--------------------------------------------------------------------------------

 
“Environmental Defect” means (a) an Environmental Condition in, on, under or
relating to a particular Asset (including, without limitation, air, land, soil,
surface and subsurface strata, surface water, groundwater, or sediments) that
requires Remediation under any Environmental Law; or (b) any violation of
Environmental Laws that exists with respect to a particular Asset; provided that
no Environmental Defect shall be deemed to exist unless the Environmental Defect
Value thereof exceeds Twenty Five Thousand Dollars ($25,000.00) (the “Individual
Environmental Defect Threshold”).


“Environmental Defect Notice” means each written notice given by Buyer to Seller
alleging an Environmental Defect. To be effective, each Environmental Defect
Notice must be in writing and must satisfy the following conditions precedent:
(i) name the affected Asset, (ii) describe the condition that causes the
Environmental Defect, (iii) provide reasonable factual substantiation for the
Environmental Defect, and (iv) state the estimated Remediation Cost, net to
Seller’s interest, as calculated by the Buyer (the “Environmental Defect
Value”).


“Environmental Law” means any law, statute, rule, regulation, code, ordinance or
order issued by any Governmental Entity in effect on or before the Closing Date
regulating or imposing liability or standards of conduct concerning the
prevention of pollution, remediation of contamination, protection of human
health and the environment or the generation, handling, treatment, storage,
transportation, release or disposal of waste or Hazardous Materials (including
petroleum and petroleum products).


“Governmental Entity” means any national, state, local, native or tribal
government or any subdivision, agency, court, commission, department, board,
bureau, regulatory authority or other division or instrumentality thereof.


“Hazardous Materials” shall mean, without limitation, any waste, substance,
chemical, pollutant, contaminant, product, or other material (whether solid,
liquid, gas or mixed), which is or becomes identified, listed, published, or
defined as a hazardous substance, hazardous waste, hazardous material, toxic
substance, radioactive material, oil, or petroleum waste, or which is otherwise
regulated or for which liability or standards of care are imposed under any
Environmental Law.


“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing into the environment.


“Remediate” or “Remediation” means actions taken or required to be taken by
applicable Environmental Law to correct or otherwise remediate a condition or
activity in, on or under or with respect to an Asset including, without
limitation, all actions required to (i) clean up, remove, treat or in any other
way address Hazardous Materials in the indoor or outdoor environment; (ii)
prevent the Release or threatened Release or minimize the further Release of
Hazardous Materials; or (iii) investigate and determine if a remedial response
is needed and to design such a response and perform pre-remedial studies and
investigations or post-remedial monitoring and care.


 
21

--------------------------------------------------------------------------------

 
“Remediation Cost” means the costs of Remediation of a particular Environmental
Defect to the extent required by applicable Environmental Law.


5.2
Environmental Liabilities and Obligations.

 
 
A.
Notwithstanding any other provision of this Agreement, Seller agrees to retain
and pay, perform, fulfill and discharge all claims, costs, expenses, liabilities
and obligations accruing or relating to and release Buyer and its affiliates and
their respective members, stockholders, directors, officers, employees, agents
and representatives, and their respective successors and permitted assigns (but
no other third parties) from all losses, including any civil fines, penalties,
costs of assessment, clean-up, removal and Remediation, and expenses for the
modification, repair or replacement of facilities on the Lands, brought or
assessed by any and all persons and entities including any Governmental Entity,
as a result of any personal injury, illness or death, any damage to, destruction
or loss of property, and any damage to natural resources (including soil, air,
surface water or groundwater) to the extent any of the foregoing is caused by or
otherwise involves any Environmental Condition of the Assets created or
attributable to periods on or before the Closing Date, including, but not
limited to, the presence, disposal or Release of any Hazardous Material of any
kind in, on or under the Assets or the Lands (collectively, “Seller’s
Environmental Liabilities”). Without in any way limiting or affecting Seller’s
Environmental Liabilities, the Parties acknowledge that the Assets may contain
naturally occurring radioactive materials (“NORM”), and Seller shall have no
liability for any special procedures that may be required for the assessment,
remediation, removal, transportation or disposal of NORM.



 
B.
Upon Closing, Buyer agrees to assume and pay, perform, fulfill and discharge all
claims, costs, expenses, liabilities and obligations accruing or relating to,
and release Seller and its affiliates and their respective members,
stockholders, directors, officers, employees, agents and representatives, and
their respective successors and permitted assigns (but no other third parties)
from, all losses, including any civil fines, penalties, costs of assessment,
clean-up, removal and Remediation, and expenses for the modification, repair or
replacement of facilities on the Lands brought or assessed) by any and all
persons and entities including any Governmental Entity, as a result of any
personal injury, illness or death, any damage to, destruction or loss of
property, and any damage to natural resources (including soil, air, surface
water or groundwater) to the extent any of the foregoing directly or indirectly
is caused by or otherwise involves any Environmental Condition of the Assets
arising after, and solely attributable to periods after, the Closing Date,
including, but not limited to, the presence, disposal or Release of any
Hazardous Material of any kind in, on or under the Assets or the Lands
(collectively, “Buyer’s Environmental Liabilities”).



 
22

--------------------------------------------------------------------------------

 
5.3
Seller’s Right to Cure. Seller shall have the right, but not the obligation, to
attempt, at its sole cost, to cure or remove at any time prior to Closing any
Environmental Defects of which it has been advised by Buyer prior to the
Environmental Defect Notice Date.

 
5.3
Notice of Environmental Defects. Buyer shall deliver to Seller no later than
thirty (30) days after the date of execution of this Agreement (the
“Environmental Defect Date”), an Environmental Defect Notice. The Environmental
Defect Notice must be in writing and must satisfy the following conditions
precedent: (i) name the affected Asset; (ii) describe each Environmental Defect
in reasonable detail and the curative action required; (iii) describe the basis
for each Environmental Defect; (iv) state the Allocated Value of the affected
Asset; and (v) state Buyer’s good faith estimate of the Environmental Defect
Value which shall not exceed the Allocated Value.

 
5.5
Defect Adjustments.  Upon receipt of the Environmental Defect Notice:



A.  
Seller shall give written counter notice to Buyer within five (5) business days
of receipt of the Environmental Defect Notice stating: (i) whether it agrees or
disagrees that each alleged Environmental Defect exists; (ii) whether it agrees
or disagrees with the Environmental Defect Value attributed to the Environmental
Defect; and (iii) that it will either (a) attempt to correct any Environmental
Defect, or (b) will not attempt to correct any Environmental Defect.



B.  
If Seller gives counter notice that it disagrees with an Environmental Defect,
or that it disagrees with the Environmental Defect Value attributed to the
Environmental Defect, the existence of the Environmental Defect and the
associated Environmental Defect Value will be determined in accordance with
Article 5.6.



C.  
The failure of Seller to deliver written counter notice within five (5) business
days of the receipt of Environmental Defect Notice shall be deemed notice by the
Seller that it: (i) agrees with each of the Environmental Defects asserted in
the Environmental Defects Notice; (ii) agrees with the Environmental Defect
Value attributed to each Environmental Defect; and (iii) will not attempt to
remediate of correct any Environmental Defect.



D.  
If Seller gives notice that it agrees with an Environmental Defect asserted in
the Environmental Defect Notice and the associated Environmental Defect Value,
but that it will not attempt to remediate or correct the Environmental Defect,
Buyer shall have the right to elect to (i) exclude the affected Asset from the
Transaction (which Asset shall thereupon be deemed to be a Retained Asset of the
Seller) and reduce the Purchase Price by an amount equal to the Allocated Value
of such Asset, or (ii) reduce the Purchase Price by an amount equal to the
Environmental Defect Value (the “Environmental Defect Adjustment”).  However, if
Buyer elects to reduce the Purchase Price by an amount equal to the
Environmental Defect Value, then if, but only if, the Environmental Defect Value
exceeds fifty percent (50%) of the Allocated Value of the affected Asset, Seller
shall have the right to exclude such affected Asset from the Transaction (which
Asset shall thereupon be deemed to be a Retained Asset of Seller) and reduce the
Purchase Price by an amount equal to the Allocated Value of the Retained Asset.



 
23

--------------------------------------------------------------------------------

 
E.  
If Seller gives counter notice that it agrees with an Environmental Defect
asserted in Environmental Defect Notice and the associated Environmental Defect
Value, and elects to correct the asserted Environmental Defect, but fails to
cure such Environmental Defect to Buyer’s reasonable satisfaction before
Closing, Buyer shall have the right to elect to: (i) exclude the affected Asset
from the Transaction (which Asset shall thereupon be deemed to be a Retained
Asset of Seller) and reduce the Purchase Price by an amount equal to the
Allocated Value of such Asset; or (ii) allow Seller to cure such Environmental
Defect after Closing.



F.  
If Buyer agrees to allow Seller to cure an Environmental Defect after Closing,
the affected Asset will be excluded from the Closing and the Purchase Price
payable at Closing shall be reduced by the Allocated Value of such Asset. Seller
shall then have one hundred eighty (180) calendar days after Closing to attempt
to cure the Environmental Defect (“Environmental Cure Period”). If Seller cures
the Environmental Defect to Buyer’s reasonable satisfaction within the
Environmental Cure Period, then Buyer will tender to Seller the Allocated Value
(subject to appropriate adjustments to the Allocated Value to reflect: (i) any
revenues and expenses attributable to the Asset which is the subject of the
Environmental Defect between the Effective Date and the date the subject Asset
is assigned to Buyer; and (ii) the Party which received or paid said revenues
and/or expenses) in exchange for the simultaneous delivery of an assignment of
the subject Asset from Seller to Buyer using an assignment form similar to that
attached as Exhibit E.  If Seller does not cure the Environmental Defect to
Buyer’s reasonable satisfaction within the Environmental Cure Period, the
affected Asset shall be a Retained Asset.



G.  
Notwithstanding the foregoing, no adjustment to the Purchase Price will be made
unless the aggregate Environmental Defect Values of all uncured Environmental
Defects exceeding the Individual Environmental Defect Threshold exceeds Six
Hundred Fifteen Thousand Dollars (the “Environmental Defect Deductible”). In
which case, the Purchase Price may be adjusted downward to the extent the
cumulative amount of all for all Environmental Defect Values exceeding the
Individual Environmental Defect Threshold exceeds the Environmental Defect
Deductible.  In order to provide Seller a reasonable opportunity to cure any
Environmental Defects prior to Closing, Buyer shall use reasonable efforts to
provide the Environmental Defect Notice as soon as reasonably possible after
becoming aware of or making its determination of the Environmental
Defect.  Buyer waives any remedy against Seller for individual Environmental
Defects that do not exceed the Individual Environmental Defect Threshold and for
all Environmental Defects in the event the Environmental Defect Deductible has
not been met or for which adjustment is made as provided herein.

 
 
24

--------------------------------------------------------------------------------

 
5.6
Dispute of Parties Regarding Environmental Defect Disputes. If the Seller is of
the opinion that an Environmental Defect identified in the Environmental Defect
Notice does not exist, or that the Environmental Defect Value attributed to the
Environmental Defect is incorrect, the Parties shall, prior to Closing, enter
into good-faith negotiations, in person, at a location mutually agreed to by the
parties, in an attempt to reach an agreement as to (a) the existence and scope
of an Environmental Defect, and (b) the Environmental Defect Value of the
Environmental Defect. If the Parties cannot resolve their disagreement with
regard to (a) or (b) on or before the Closing Date, the affected Asset will be
deemed a Disputed Asset and will be excluded from the Closing.  The Purchase
Price shall be reduced by the Allocated Value of the Disputed Asset, but all of
the Disputed Assets will be the subject of binding arbitration in accordance
with the procedures set forth in Article 14.6.

 
5.7
Environmental Reports. Buyer shall timely furnish Seller with copies of all
environmental assessments and reports obtained by, or on behalf of, Buyer that
are prepared prior to Closing.



5.8
Exclusive Remedy. Notwithstanding anything herein to the contrary, (i) the
rights and remedies granted Buyer in Article 5 shall be the exclusive rights and
remedies of Buyer with respect to all Environmental Defects to the extent Buyer
had Knowledge of the same prior to Closing (a “Known Environmental Defect”), and
(ii) if a Known Environmental Defect results from any matter which could also
result in the breach of any representation or warranty of Seller in this
Agreement, then Buyer shall only be entitled to assert such matter before the
Environmental Defect Date as an Environmental Defect to the extent permitted by
this Article 5.  All claims with respect to any Known Environmental Defects not
raised by Buyer as Environmental Defects within the time period provided in
Article 5.4 shall be deemed waived by Buyer for all purposes, and Buyer shall
have no right to seek an adjustment to the Purchase Price, make a claim against
Seller or seek indemnification from Seller with respect thereto.



ARTICLE 6
SELLER’S REPRESENTATIONS AND WARRANTIES


The Parties’ agreement with respect to Title Defects is set forth in Article 4
and the provisions of that Article set forth Seller’s exclusive representations
with respect to Title Defects, except as provided in Articles 6.11, 6.20, 6.21
and 6.25.  The Parties’ agreement with respect to Environmental Defects is set
forth in Article 5, and the provisions of that Article set forth Seller’s
exclusive representations with respect to Environmental Defects, except as
provided in Article 6.14.  All representations and warranties with respect to
the MRPC Assets shall be deemed to be made only as of the Closing. Subject to
the foregoing, Seller makes the following representations and warranties as of
the execution of this Agreement and as of Closing.


6.1
Company Representations and Warranties.



 
A.
Type of Entity and Jurisdiction. Trilogy is a limited liability company, duly
organized, validly existing and in good standing under the laws of the State of
Colorado.



 
25

--------------------------------------------------------------------------------

 
 
B.
Authority.  Trilogy has all requisite power and authority to own the Assets, to
carry on its business as presently conducted, to execute, deliver, and perform
this Agreement and each other document executed or to be executed by Trilogy in
connection with the Transaction.  The execution, delivery, and performance by
Trilogy of this Agreement and each other document executed or to be executed by
Trilogy in connection with the Transaction and the consummation by it of the
Transaction has been duly authorized by all necessary company and/or corporate
action of Trilogy.



 
D.
No Violation. The execution and delivery of this Agreement and the consummation
of the Transaction does not and will not (i) create a lien or encumbrance on the
Assets that will remain in existence after Closing, (ii) violate, or be in
conflict with, any provision of Trilogy’s governing documents, or any provision
of any law, statute, rule or regulation applicable to Trilogy or the Assets or
any material lease, contract, agreement, instrument or obligation to which
Seller is a party or by which Seller or the Assets are bound, or (iii) violate,
or be in conflict with, any judgment, decree or order applicable to Seller or
affecting any Asset.



6.2
Authorization and Enforceability. The execution, delivery and performance of
this Agreement and the Transaction have been duly and validly authorized
pursuant to the governing documents of Trilogy.  This Agreement and each other
document executed by Trilogy in connection with this Transaction constitutes
Trilogy’s legal, valid and binding obligation, enforceable in accordance with
their respective terms, subject, however, to the effects of bankruptcy,
insolvency, reorganization, moratorium and other laws for the protection of
creditors and equitable principles which may limit the availability of certain
equitable remedies (such as specific performance) in certain instances.



6.3
Liability for Brokers’ Fees. Any and all expenses, costs and fees incurred by
Seller for brokers’ fees or finders’ fees shall be borne solely by Seller and
Buyer shall have no liability for Seller’s use of brokers or finders in
connection with this Transaction.



6.4
No Bankruptcy. There are no bankruptcy proceedings pending or being contemplated
by the Seller or, to the Knowledge of Seller (as defined in Article 15),
threatened against Seller by any third party.



6.5
Litigation. Except as disclosed on Schedule 6.5, Seller has not received a
written claim or written demand notice concerning any matter that has not been
resolved that would reasonably be expected to adversely affect any of the
Assets. To the Knowledge of Seller, there are no actions, suits, ongoing
governmental investigations, written governmental inquiries or other proceedings
pending  or threatened against Seller or any of the Assets, in any court or by
or before any federal, state, municipal or other governmental agency or any
arbitrator, that relate to any of the Assets or that would reasonably be
expected to affect Seller’s ability to execute and deliver this Agreement or to
consummate this Transaction, or to hinder or impede the operation of the Assets.



6.6
Judgments. There are no unsatisfied judgments or injunctions issued by a court
of competent jurisdiction or other governmental agency, or a decision by any
arbitrator, outstanding against Seller that would be reasonably expected to
interfere with the operation of any of the Assets, or adversely affect the value
of any of the Assets, or impair Seller’s ability to enter into this Agreement or
consummate this Transaction, or that might hinder or impede the operation of the
Assets.



 
26

--------------------------------------------------------------------------------

 
6.7
Compliance with Law. Seller and the Assets are in compliance in all material
respects with, and Seller has not received a notice of a violation of, any
statute, law, ordinance, regulation, permit, rule or order of any federal,
state, tribal or local government or any other governmental department or
agency, and no judgment, decree or order of any court, or a decision by any
arbitrator exists, that is applicable to any of the Assets or the operation of
any of the Assets, which, in the case of such notice of violation, remains
uncured.



6.8
Material Agreements. Except for the Leases, Exhibit C sets forth a list of all
agreements (including all amendments thereto) that are material to the ownership
and operation of the Assets (the “Material Agreements”). The Material Agreements
are in full force and effect and Seller is not in material breach of or material
default under any Material Agreement. To the Knowledge of Seller, no other
person or entity is in material breach of or material default under any Material
Agreement, and no event has occurred that, with the giving of notice or the
lapse of time, or both, would constitute such a material breach or material
default by any person or entity.



6.9
Property Expenses. In the ordinary course of business, Seller has paid all
Property Expenses attributable to the Assets as such Property Expenses become
due, and such Property Expenses are being paid in a timely manner before the
same become delinquent.



6.10
Records. Seller makes no representations regarding the accuracy of any of the
Records; provided, however, Seller does represent that (i) all of the Records
are files, or copies thereof, that Seller has used in the ordinary course of
operating and owning the Assets, (ii) Seller has not intentionally withheld any
material information from the Records, and (iii) Seller has not intentionally
misrepresented any information in the Records.  Except as set forth in this
Article 6.10, no representation or warranty of any kind is made by Seller as to
the information contained in the Records and Buyer expressly agrees that any
conclusions drawn therefrom shall be the result of its own independent review
and judgment and this and the other representations and warranties contained in
this Agreement. The representations and warranties contained in this paragraph
shall apply only to matters of fact, and shall not apply to any information,
data, printouts, extrapolations, projections, documentation, maps, graphs,
charts, or tables which reflect, depict, present, portray, or represent, or
which are based upon or derived from, in whole or in part, interpretation of the
information contained in the Records, including, but not limited to, matters of
geological, geophysical, engineering, or scientific interpretation.



6.11
Leases. To Seller’s Knowledge, all conditions necessary to keep each Lease in
full force and effect in accordance with its terms have been performed and all
material obligations under the Leases have been fully performed, including the
proper and timely payment of all royalties, rentals, shut-in payments and other
payments due under the Leases. There are currently pending no requests or
demands for payments, adjustments of payments or performance pursuant to
obligations under the Leases.  To Seller’s Knowledge, Seller has not received a
written notice of default with respect to the payment or calculation of rentals
and royalties attributable to the Assets. All rentals and royalties attributable
to the Assets prior to the Effective Time have been properly paid, or will be
paid prior to Closing.    Seller is not in material breach of, or material
default under any of the Leases.  To the Knowledge of Seller, no other person or
entity is in material breach of or material default under any Lease, and no
event has occurred that, with the giving of notice or the lapse of time, or
both, would constitute a material breach or material default by any person or
entity.



 
27

--------------------------------------------------------------------------------

 
6.12
Licenses and Permits. Seller has all governmental licenses, permits,
authorizations, consents, and approvals required for the ownership of the
Assets, and has materially complied with all terms and provisions thereof and,
to Seller’s Knowledge, any other operator of the Wells has all governmental
licenses, permits, authorizations, consents, and approvals required for the
operation of the Assets, and, to Seller’s Knowledge, any other operator has
materially complied with all terms and provisions thereof.



6.13
Hydrocarbon Sales Contracts. Seller has not (i) sold forward any Hydrocarbons or
(ii) received any material advance, “take-or-pay” or other similar payments
under production sales contracts that entitle the purchasers to “make up” or
otherwise receive deliveries of Hydrocarbons without paying at such time the
contract price therefore. There are no sale or purchase contracts for
Hydrocarbons produced from the Assets (other than division orders or spot sales
agreements terminable on no more than thirty (30) days’ notice), and no person
or entity has any call upon, option to purchase or similar right with respect to
the production of Hydrocarbons produced from the Assets, other than as set forth
in Schedule 6.13.  The Assets are not bound by futures, hedge, swap, collar,
put, call, floor, cap, option or other contracts that are intended to benefit
from, relate to or reduce or eliminate the risk of fluctuations in the price of
commodities, including Hydrocarbons, securities, foreign exchange rates or
interest rates. Proceeds from the sale of oil, condensate and gas from the
Assets are being received in all respects by Seller in a timely manner and, with
the exception of the accounts to be delivered to Buyer pursuant to Article
12.3.J, are not being held in suspense for any reason.



6.14
Environmental Matters.



A.  
(i) During the period of Seller’s ownership of the Assets, the Assets have been
operated in material compliance with all Environmental Laws, (ii) Seller has not
received a written notice of a material violation of an Environmental Law with
respect to the Assets, and (iii) no notice or action alleging a material
violation is pending or threatened against the Assets.



B.  
There are no civil, criminal, or administrative actions, lawsuits, litigation,
hearings, notices of violation, or proceedings pending, or to Seller’s knowledge
threatened, against Seller or the Assets or any of them that pertain or relate
to (i) any remedial obligations under any applicable Environmental Law, (ii)
violations of any Environmental Law, (iii) personal injury or property damage
claims relating to a Release or threatened Release of Hazardous Materials, or
(iv) response, removal, or remedial costs under the Comprehensive Environmental
Response, Compensation, and Liability Act (“CERCLA”) or any similar state law.



 
28

--------------------------------------------------------------------------------

 
C.  
During the period of Seller’s ownership of the Assets, there has been no Release
of any Hazardous Materials on, at or under any of the Assets that could
reasonably be expected to result in an Environmental Defect.



D.  
No portion of the Assets is part of a site listed on the National Priorities
List under CERCLA or any similar ranking or listing under any state law.



E.  
The Assets are not currently operated or required to be operated under any
compliance order, schedule, decree or agreement, any consent decree, order or
agreement, or corrective action decree, order or agreement issued or entered
into under any Environmental Law.



F.  
During the period of Seller’s ownership of the Assets, no Hazardous Materials
have been generated, manufactured, stored, transported, treated, recycled,
disposed of, Released or otherwise handled in any way on, at, under, or about
any of the Assets, except in material compliance with Environmental Laws.



G.  
No remedial or corrective action necessary to ensure compliance with
Environmental Laws is contemplated or required or is being currently undertaken
and no written notice or other communication has been received by Seller from
any Governmental Entity in respect of the Assets that remedial or corrective
action is or maybe required pursuant to any Environmental Law.



H.  
None of the following exists on, at, in or under any of the Assets: (i)
underground storage tanks, (ii) materials or equipment containing asbestos in
any former condition, (iii) materials or equipment containing any PCBs, or (iv)
landfills, surface impoundments, or disposal areas, other than solidified drill
cuttings.



6.15
Imbalance Volumes.



A. 
Gas Pipeline Imbalances. Except for the gas imbalances reflected on Schedule
6.15 (“Imbalance Volumes”), there do not exist any gas imbalances (i) which are
with gatherers, processors, or transporters, (ii) which are associated with the
Assets, and (iii) where Seller has received a quantity of gas prior to the
Effective Date, for which Buyer will have a duty after the Effective Time to
deliver an equivalent quantity of gas or pay a sum of money.



B.  
Wellhead Gas Imbalances. Except for the Imbalances Volumes reflected on Schedule
6.15, there do not exist any gas imbalances relating either to production from
or at the wellhead between co-tenants or working interest owners in a well,
unit, or field which are associated with the Assets where Seller has received
any quantity of gas prior to the Effective Date for which Buyer will have a duty
after the Effective Date to deliver an equivalent quantity of gas or pay a sum
of money.



 
29

--------------------------------------------------------------------------------

 
6.16
Well Status. There are no wells included in the Assets that (a) Seller is
obligated by law or contract to currently plug and abandon or (b) are subject to
exceptions to a requirement to plug and abandon issued by a governmental
authority.



6.17
Taxes.



 
(a)
All material Taxes that have become due and payable (but not yet delinquent) by
Seller have been properly paid;



 
(b)
all returns with respect to Taxes that are required to be filed by Seller with
respect to the Assets have been filed, and all such returns are true, correct
and complete in all material respects;



 
(c)
no administrative or judicial proceeding with respect to Taxes relating to the
Assets has been commenced or is presently pending before any governmental
authority; and



 
(d)
there are no liens for Taxes (including any interest, fine, penalty or additions
to tax imposed by a governmental authority in connection with such taxes) on the
Assets, other than statutory liens for current Taxes not yet due or delinquent.



6.18
Proposed Operations or Expenditures. Other than the Obligatory Operations or
Expenditures described in Schedule 6.18, (i) Seller has not consented to,
non-consented to, issued or received any notice of a proposed drilling,
completion, recompletion, deepening, reworking, plugging back or plugging and
abandonment with respect to the Assets except for any such operations heretofore
commenced for which Buyer has no liability and (ii) Seller has not issued or
received any authorization for expenditure with respect to the Assets for any
period after the Effective Date, except for delay rental or other lease payments
which Seller has paid.



6.19
Royalties and Revenue Payments.  All royalties, overriding royalties, net
profits interests and other burdens on production due with respect to the Assets
have been timely paid.



6.20
Consents. All Required Consents are set forth in Exhibit D.



6.21
Preferential Rights. None of the Assets is subject to any preferential right to
purchase, or a similar right, which would become operative as a result of this
Agreement



6.22
Production Taxes. Seller has not received a written notice from the appropriate
taxing authority that Taxes on the Assets due and payable prior to the date
hereof have not been fully and properly paid.



6.23
No AMI or Farmout Obligations. Except as set forth in Exhibit C, no portion of
the Assets is subject to any area of mutual interest agreement, any farm-out
agreement under which a party thereto is entitled to receive assignments not yet
made, or any similar agreements.



 
30

--------------------------------------------------------------------------------

 
6.24
Accredited Investor; Investment Intent. Trilogy qualifies as an “accredited
investor” within the meaning of Rule 501(a) of Regulation D of the Securities
Act. Trilogy is acquiring the Shares for its own account for the purpose of
investment and not with a view to, or for sale in connection with, the
distribution thereof, and it has no present intention of distributing or selling
the Shares. Trilogy understands that the Shares have not been registered under
the Securities Act, or the securities laws of any state or other jurisdiction,
and hereby agrees not to make any sale, transfer or other dispositions of the
Shares unless (i) the Shares have been registered under the Securities Act and
all applicable state and other securities laws and any such registration remains
in effect or (ii) registration of the Shares is not required under the
Securities Act or applicable state securities laws with respect to such sale,
transfer or other disposition.



6.25
Trilogy’s Delivery at Closing of Title to MRPC’s Interest in Assets.  At
Closing, Seller will (i) deliver Defensible Title to the Assets, including the
MRPC Assets, which shall include not less than a 75% NRI in the Leases and
Wells, proportionately reduced, and subject in all respects to any Known Title
Defects and Known Environmental Defects that have been addressed as provided
herein (including by way of converting any Asset to a Retained Asset), free and
clear of the Farmout, and (ii) have all requisite rights to sell, assign and
convey the same to Buyer. Seller acknowledges that all representations and
warranties made by Seller at Closing with respect to the Assets apply equally to
the MRPC Assets.



6.26
Termination of Wells Fargo Interests.  At or prior to Closing Seller will have
acquired and/or extinguished and terminated (i) the overriding royalty interest
in the Lands assigned by Trilogy and Middle Earth Resources, LLC to Wells Fargo
Energy Capital, Inc. on May 12, 2011, and (ii) the net profits interest with
respect to the Assets assigned by Trilogy to Wells Fargo Energy Capital, Inc. on
May 12, 2011.

 
ARTICLE 6A
SELLER’S INITIAL DISCLOSURES
 
6A.1
Initial Disclosures.  Seller acknowledges that prior to the execution of this
Agreement, Seller provided information, data and disclosures to Buyer, orally
and in writing, with regard to Seller’s working interest and net revenue
interest in the Assets, the historical production of oil, gas and related
hydrocarbons from the Assets (the “Production”), the historical costs and
expenses incurred in the operation of the Assets (the “Costs”), and estimated
remaining reserves in and under the Assets (the “Reserves”).  Such information,
data and disclosures are collectively referred to herein as the “Initial
Disclosures”.  Seller further acknowledges that Buyer relied upon these Initial
Disclosures for the purpose of calculating the Purchase Price.  Seller makes no
representations or warranties whatsoever regarding the Initial Disclosures, or
with respect to any remaining Reserves.



 
31

--------------------------------------------------------------------------------

 
6A.2
Termination of Agreement.  Notwithstanding the foregoing, if the Buyer
discovers, in the course of its due diligence review of the Assets and Records,
that the Initial Disclosures contain material errors, the effect of which is an
increase in historical Costs of at least ten percent (10%) or a reduction in
historical Production of at least ten percent (10%), then Buyer shall have the
right to terminate this Agreement.  In the event Buyer elects to terminate this
Agreement under this provision, then, except with respect to Buyer’s obligations
and Seller’s rights under Articles 3.3, 3.4 and 8.3, Buyer shall be free of any
liability to Seller and Seller shall be free of any liability to Buyer under or
relating to this Agreement, including any claim by Buyer or Seller for damages
or specific performance, and neither Party shall have any further obligations or
rights under this Agreement.  Except with respect to fraud or willful
misrepresentation, Buyer’s option to terminate this Agreement pursuant to this
Article 6A.2 shall be Buyer’s sole and exclusive remedy with respect to any
misstatement or error in any Initial Disclosure.



ARTICLE 7
BUYER’S REPRESENTATIONS AND WARRANTIES


Buyer makes the following representations and warranties to Seller as of the
execution of this Agreement and as of Closing:


7.1
Corporate Representations and Warranties.



 
A.
Type of Entity and Jurisdiction. Buyer is a corporation, duly organized, validly
existing and in good standing under the laws of the State of Colorado and will
be duly qualified to carry on its business in the State of Colorado on the
Closing Date.



 
B.
Authority. Buyer has (or with respect to approvals required by any Governmental
Entity, will have on or before the Closing Date) all requisite power and
authority to own the Assets after Closing, to carry on its business as presently
conducted, to execute, deliver, and perform this Agreement and each other
document executed in connection with the Transaction. The execution, delivery,
and performance by Buyer of this Agreement and each other document executed by
Buyer in connection with the Transaction, and the consummation by it of the
Transaction, have been duly authorized by all necessary limited liability
company action of Buyer.



 
C.
No Violation. The execution and delivery of this Agreement does not (i) violate
or conflict with any provision of Buyer’s governing documents, or any provision
of any statute, rule or regulation applicable to Buyer or any material lease,
contract, agreement, instrument or obligation to which Buyer is a party or by
which Buyer is bound, or (ii) violate or conflict with any judgment, decree or
order applicable to Buyer.



7.2
Authorization and Enforceability. The execution, delivery and performance of
this Agreement and this Transaction have been duly and validly authorized
pursuant to the governing documents of Buyer. This Agreement and each other
document executed by Buyer in connection with this Transaction constitutes
Buyer’s legal, valid and binding obligation, enforceable against Buyer in
accordance with their respective terms, subject, however, to the effects of
bankruptcy, insolvency, reorganization, moratorium and similar laws for the
protection of creditors and equitable principles which may limit the
availability of certain equitable remedies (such as specific performance) in
certain instances.



 
32

--------------------------------------------------------------------------------

 
7.3
Liability for Brokers’ Fees. Buyer has not incurred any liability, contingent or
otherwise, for brokers’ or finders’ fees relating to this Transaction for which
Seller shall have any responsibility whatsoever.  Any and all expenses, costs
and fees incurred by Buyer for brokers’ fees or finders’ fees shall be borne
solely by Buyer and Seller shall have no liability for Buyer’s use of brokers or
finders in connection with this Transaction.



7.4
Litigation. Other than those described in the attached Schedule 7.4, to Buyer’s
Knowledge, there are no actions, suits, ongoing governmental investigations,
written governmental inquiries or other proceedings pending or, to the Knowledge
of Buyer, threatened against Buyer in any court or by or before any federal,
state, municipal or other governmental agency or any arbitrator, that would
affect Buyer’s ability to execute and deliver this Agreement or to consummate
this Transaction or that could reasonably be expected to adversely affect the
market price of the Shares.



7.5
Undisclosed Liabilities.  Except as set forth on Schedule 7.5, Buyer does not
have any material obligation or liability, whether accrued, absolute,
contingent, unliquidated or otherwise, whether due or to become due which are of
a nature  required to be disclosed in a balance sheet prepared in accordance
with GAAP other than: (i) liabilities set forth on the liabilities side of, or
expressly reserved against on, the most recently audited balance sheet of Buyer;
and (ii) liabilities and obligations which have arisen after the date of the
most recently audited balance sheet of Buyer in the ordinary course of business
consistent with past practice.



7.6
Financial Capability. Buyer has sufficient funds to pay the Cash Consideration
contemplated by this Agreement and to perform the other obligations of Buyer
contemplated by this Agreement.



7.7
Buyers’ Evaluation.



 
A.
Records. Buyer is experienced and knowledgeable in the oil and gas business and
is aware of its risks. Buyer acknowledges that Seller is making available to it
the Records and the opportunity to examine, to the extent it deems necessary in
its sole discretion, all real property, personal property and equipment
associated with the Assets.



 
B.
Independent Evaluation. Subject to Article 6A above, Buyer acknowledges and
affirms that it has relied and will rely solely on the terms of this Agreement
and upon its independent analysis, evaluation and investigation of, and judgment
with respect to, the business, economic, legal, tax or other consequences of
this Transaction including its own estimate and appraisal of the extent and
value of the petroleum, natural gas and other reserves of the Assets, the value
of the Assets and future operation, and maintenance and development costs
associated with the Assets.



 
33

--------------------------------------------------------------------------------

 
7.8
Additional Representations and Warranties.  All representations and warranties
by Buyer that are described in Article 2.6 above are incorporated by reference
herein.



ARTICLE 8
COVENANTS AND AGREEMENTS


8.1
Covenants and Agreements of Seller.  Trilogy covenants and agrees with Buyer as
follows:



 
A.
Operations Prior to Closing.  From the date of execution hereof to the Closing,
Trilogy will use reasonable efforts to (i) maintain the Assets in a manner
consistent with past practices and (ii) cause MRPC to use reasonable efforts to
maintain the Assets in a manner consistent with past practices.  Trilogy agrees
to maintain the insurance that it now has in effect with respect to the Assets
through the date of Closing.  From the date of execution of this Agreement to
the Closing Date, Trilogy shall pay or cause to be paid its proportionate share
of all Property Expenses incurred in connection with the ownership or operations
of the Assets.



 
B.
Restriction on Operations. Except in the case of an emergency (of which Trilogy
will notify Buyer as soon as reasonably possible), Trilogy will promptly inform
Buyer of all requests for commitments to expend funds in excess of $10,000.00
(net to Trilogy’s interest) with respect to the Assets and will not, without the
prior written consent of Buyer: (1) enter into any new agreements or commitments
with respect to the Assets; or (2) commit to or incur any single expenditure in
excess of $10,000.00 (net to Trilogy’s interest) with respect to any part of the
Assets.

 
Under no circumstances, except with the written consent of the Buyer, which
consent shall not be unreasonably withheld, conditioned or delayed, shall
Trilogy; (1) modify or terminate any Material Agreement, or waive or relinquish
any right thereunder; (2) agree to any credit or prepayment arrangement that
would reduce the share of Hydrocarbons deliverable with respect to the Assets
following the Effective Date; (3) enter into any agreement or instrument for the
sale, treatment, or transportation of production from the Assets; or (4)
encumber, sell or otherwise dispose of any of the Assets, other than personal
property that is replaced by equivalent property or consumed in the normal
operation of the Assets or the sale of Hydrocarbons in the ordinary course of
Trilogy’s business.  Furthermore, without the prior written consent of Buyer,
which consent shall not be unreasonably withheld, conditioned or delayed,
Trilogy will not elect not to participate in any Compulsory Proposed Operation
described on Schedule 8.1.B that is proposed by a third party with respect to
any Asset if the operator of such Asset has elected to participate in such
operation. Buyer authorizes Craig Rasmuson, Vice President of Operations, to
give the consents described herein to Trilogy.  Said consents may be obtained in
writing, by courier, or given by telecopy or facsimile transmission.  Contact
information for Craig Rasmuson is:


 
34

--------------------------------------------------------------------------------

 
 
c/o  
Synergy Resources Corporation

 
20203 Highway 60

 
Platteville, CO  80651

 
 
Office:   970.737.1073

 
 
Mobile:  970.518.6205

 
 
C.
Notification of Claims. Trilogy shall promptly notify Buyer of any suit, action
or other proceeding before any court, governmental agency or arbitrator, any
claim or demand received from any person or entity, and any cause of action that
relates to all or any portion of the Assets or that might result in impairment
or loss of Trilogy’s title to any portion of the Assets or the value thereof, or
that might hinder or impede the operation of the Assets arising or threatened
prior to the Closing.



 
D.
Existing Relationships. Prior to the Closing, Trilogy shall not introduce any
new method of management, operation or accounting with respect to the Assets and
shall use all reasonable efforts to preserve its relationships with customers,
suppliers, distributors, contractors, operators, non-operators, royalty owners,
and others having business dealings with it in connection with the Assets.



 
E.
Preservation of Assets. During the executory period of this Agreement, Trilogy
shall not offer for sale or trade, or entertain offers for the sale or trade, to
or from any third party, of any of the Lands, Leases, Wells or Equipment which
are the subject of this Agreement (other than any Retained Assets).



 
F.
Buyer’s Access to Records and Property of MRPC. Trilogy acknowledges (i) its
obligation, under this Agreement, to deliver to Buyer, at Closing, the Assets of
MRPC; and (ii) that the representations and warranties made by Trilogy in this
Agreement with respect to the Assets at Closing, applies equally to the Assets
of MRPC.  Trilogy will use commercially reasonable efforts to ensure that Buyer
shall have access to the Records of MRPC, as described in Article 3, and
physical access to the Leases, Lands and Wells of MRPC, as described in Article
3, to the extent necessary for Buyer to confirm, in the process of its due
diligence activities, that the Assets of MRPC comply with the representations
and warranties that Trilogy will have made as of the Closing with regard to the
Assets.



8.2.
Covenants and Agreements of Buyer. Buyer covenants and agrees with Seller that
Buyer shall maintain its corporate status from the date hereof through the Final
Settlement Date, and use all reasonable efforts to assure that as of the Final
Settlement Date it will not be under any material legal or contractual
restriction that would prohibit or delay the timely consummation of this
Transaction.



8.3.
Covenants and Agreements of the Parties. The Parties covenant and agree as
follows:



 
35

--------------------------------------------------------------------------------

 
 
A.
Confidentiality. All data and information, whether written or oral, obtained
from Seller in connection with this Transaction, including the Records, whether
obtained by Buyer before or after the execution of this Agreement, and data and
information generated by Buyer in connection with this Transaction
(collectively, the “Information”), is deemed by the Parties to be confidential
and proprietary to Seller. Until the Closing (and indefinitely if Closing should
not occur for any reason), except as required by law, including the laws, rules
and/or regulations of the SEC or any applicable stock exchange, Buyer and its
officers, agents and representatives will hold in strict confidence the terms of
this Agreement, and all Information, except any Information which: (i) at the
time of disclosure to Buyer by Seller is in the public domain; (ii) after
disclosure to Buyer by Seller becomes part of the public domain by publication
or otherwise, except by breach of this commitment by Buyer; (iii) Buyer can
establish, by competent proof, was rightfully in Buyer’s possession at the time
of disclosure to Buyer by Seller; (iv) Buyer rightfully receives from third
parties free of any obligation of confidence; or (v) is developed  independently
by Buyer without the Information, provided that the person or persons developing
the data shall not have had access to the Information.



 
B.
Return of Information. If the Closing does not occur and this Agreement is
terminated, Buyer shall (i) return to Seller all copies of the Information in
possession of Buyer obtained pursuant to any provision of this Agreement, which
Information is at the time of termination required to be held in confidence
pursuant to Article 8.3.A.; (ii) not utilize or permit utilization of the
Information to compete with Seller; and (iii) destroy any and all notes,
reports, studies or analyses based on or incorporating the Information. The
terms of Articles 8.3.A., B. and C. shall survive termination of this Agreement.



 
C.
Injunctive Relief. Buyer agrees that Seller will not have an adequate remedy at
law if Buyer violates any of the terms of Articles 8.3.A. and/or B.  In such
event, Seller will have the right, in addition to any other it may have, to
obtain injunctive relief to restrain any breach or threatened breach of the
terms of Articles 8.3.A. and/or B., or to obtain specific enforcement of such
terms.



 
D.
Cure Period for Breach. If any Party believes any other Party has breached the
terms of this Agreement, the Party who believes the breach has occurred shall
give written notice to the breaching Party of the nature of the breach and give
the breaching Party forty eight (48) hours to cure.  Notwithstanding the
foregoing, this Subsection shall not apply to breach of the Parties’ obligations
at Closing and shall not operate to delay Closing.



 
E.
Notice of Breach.  If either Seller or Buyer develops or possesses information
that leads it to believe that the other Party may have breached a representation
or warranty under this Agreement, that Party shall promptly inform the other
Party of such potential breach so that it may attempt to remedy or cure such
breach prior to Closing.



 
F.
Suspense Accounts and Division of Interest. Seller will deliver to Buyer (a) all
of Seller’s accounts holding moneys related to the Assets in suspense together
with a written explanation of why such moneys are held in suspense and any other
information in the possession or control of Seller that identifies the proper
payees of such moneys or describes any attempts to date to identify the proper
payees; and (b) Seller’s division of interest for the Wells, divisions of
interest for Wells operated by third parties, and all supporting documentation
regarding those royalty owners and working interest owners in the Leases for
whom Seller, or third parties acting on behalf of Seller, disburses proceeds of
production, together with all accounts holding funds payable to such third
parties. Buyer agrees to take and apply such moneys in a manner consistent with
prudent oil and gas business practices and the information supplied by Seller at
Closing, and to indemnify Seller against any claim arising from or relating to
the failure of to pay such funds after the Closing (a “Suspense Claim”) in
accordance with the instructions or information delivered to Buyer by Seller,
except for claims against Seller based upon Seller’s intentional misconduct,
gross negligence or fraud.  Notwithstanding anything in this Agreement to the
contrary, the foregoing indemnification obligation shall not apply to, and
Seller shall remain liable for, any amount of a Suspense Claim in excess of the
amount of suspense funds transferred from Buyer to Seller with respect to the
Suspense Claim but only to the extent such deficient amount relates to
production prior to the Effective Date of this Agreement.



 
36

--------------------------------------------------------------------------------

 
 
G.
Release and Merger of Farmout Rights. A portion of the Assets are subject to the
Farmout.  Seller covenants and warrants that as of the Closing, Seller will have
acquired all rights of Farmor and Farmee under the Farmout, and will have
recorded in Weld County, Colorado, a Notice of Release, Termination and
Extinguishment, in the form attached as Exhibit J, releasing, terminating and
extinguishing all present and future rights of Farmor and Farmee under the
Farmout. Furthermore, Buyer and Seller warrant and covenant that at Closing of
this Agreement, any present and future rights under the Farmout, to the extent
they may have survived, will be merged into the interest in the Lands, Leases
and Wells to be acquired by Buyer under this Agreement, and thereby
extinguished.



 
H.
Additional Covenants.  The covenants of the Parties as described in Article 2.5
above are incorporated by reference herein.



ARTICLE 9
TAX MATTERS


9.1.
Apportionment of Tax Liability. “Taxes” shall mean all ad valorem, property,
production, excise, net proceeds, severance, and all other taxes and similar
obligations assessed against the Assets or based upon or measured by the
ownership of the Assets or the production of Hydrocarbons or the receipt of
proceeds therefrom, other than income taxes.  All Taxes based on production of
hydrocarbons shall be deemed attributable to the period during which such
production occurred, and not to the period during which such Taxes are assessed.
All Taxes shall be prorated between Buyer and Seller as of the Effective Date
for all taxable periods that include the Effective Date.  The apportionment of
Taxes between the Parties shall take place as an adjustment to the Purchase
Price pursuant to Article 2.5 in the Preliminary Settlement Statement, using
estimates of such Taxes if actual numbers are not available. Subject to the
provisions of Article 14.3, Taxes are considered part of the Property Expenses.



 
37

--------------------------------------------------------------------------------

 
9.2
Calculation of Tax Liability. Consistent with Article 9.1, and based on the best
current information available as of Closing, the proration of Taxes shall be
made between the Parties as an adjustment to the Purchase Price pursuant to
Article 2.3 and thereafter pursuant to the provision of Article 14.3.



9.3.
Tax Reports and Returns. Buyer will file all ad valorem tax returns from 2013
revenues and production and Seller shall pay and file all ad valorem taxes and
tax returns related to 2012 revenue and production. Seller shall promptly pay
Buyer for any ad valorem taxes withheld from post-Effective Date revenue. The
Party not filing the return agrees to provide the Party filing the return with
appropriate information which is necessary to file any required tax reports and
returns related to the Assets. Notwithstanding the above, the rights to any
amounts withheld from previous production proceeds for the purpose of paying
then unpaid ad valorem taxes for 2012 production assessed in 2013 (due in 2014)
or for 2013 production assessed in 2014 (due in 2015) will be assigned by Seller
to Buyer at Closing. If any purchaser of production has not withheld any amounts
from 2012 production proceeds for the purpose of paying ad valorem taxes
assessed for 2013 (due in 2014), or for 2013 production assessed in 2014 (due in
2015) then (i) the actual amount necessary to pay the then unpaid ad valorem
taxes assessed on 2012 production (due 2014) and (ii) the estimated amount that
should have been withheld from 2013 production based upon pre-Effective Date
production (at the rate indicated by Weld County) will be determined, and such
amounts will be credited to Buyer at Closing. The assignment of, and credit for,
these amounts shall serve as a final settlement for ad valorem taxes.



9.4.
Sales Taxes. Buyer and Seller will each be responsible for the share of any
sales and use taxes, conveyance, transfer and recording fees and real estate
transfer stamps or taxes that may be imposed on any transfer of the Assets
pursuant to this Agreement that they are legally obligated to pay.



ARTICLE 10A
CONDITIONS PRECEDENT TO CLOSING


10A.1.
Seller’s Conditions Precedent. The obligations of Seller to proceed with the
Closing are subject, at the option of Seller, to the satisfaction or waiver at
or prior to the Closing of the following conditions precedent:



A.  
All representations and warranties of Buyer contained in this Agreement are true
in all material respects (considering this Transaction as a whole and provided,
however that any such representation or warranty of Buyer contained in Article 7
that is qualified by a materiality standard shall not be further qualified by
materiality for purposes of this Article 10.1.A) at and as of the Closing as if
such representations and warranties were remade at and as of the Closing;



B.  
Trilogy (i) has acquired Defensible Title (subject in all respects to any Known
Title Defects and Known Environmental Defects that have been addressed as
provided herein) to all right, title and interest in the Assets that were
previously owned by MRPC, including all present and future right, title and
interest of MRPC under the terms of the Farmout, (ii) has terminated the
Farmout, and (iii) is duly qualified to sell, assign and convey to Buyer all
right, title and interest in the Assets that was formerly owned by
MRPC.  Furthermore, the Assets that Trilogy has acquired from MRPC comply with
the representations, warranties and covenants by Seller as set forth in this
Agreement.



 
38

--------------------------------------------------------------------------------

 
C.  
Buyer has performed and satisfied all covenants and agreements required by this
Agreement to be performed and satisfied by Buyer at or prior to the Closing in
all material respects;



D.  
No order has been entered by any court or governmental agency having
jurisdiction over the Parties or the subject matter of this Agreement that
restrains or prohibits this Transaction and that remains in effect at the time
of Closing; and



E.  
Seller shall have obtained all Required Consents described in Exhibit D, and
none of such Required Consents shall have been withdrawn.



10A.2.
Buyer’s Conditions Precedent. The obligations of Buyer to proceed with the
Closing are subject, at the option of Buyer, to the satisfaction, at or prior to
the Closing (unless waived by Buyer) of the following conditions precedent:



 
A.
All representations and warranties of Seller contained in this Agreement are
true in all material respects (considering this Transaction as a whole and
provided, however, that any such representation or warranty of Seller contained
in Article 6 that is qualified by a materiality standard shall not be further
qualified by materiality for purposes of this Article 10.2.A) at and as of the
Closing in accordance with their terms as if such representations and warranties
were remade at and as of the Closing;



 
B.
Trilogy (i) has acquired Defensible Title (subject in all respects to any Known
Title Defects and Known Environmental Defects that have been addressed as
provided herein) to all right, title and interest in the Assets that was
previously owned by MRPC, including all present and future right, title and
interest of MRPC under the terms of the Farmout, (ii) has terminated the
Farmout, and (iii) is duly qualified to sell, assign and convey to Buyer all
right, title and interest in the Assets that was formerly owned by
MRPC.  Furthermore, the Assets that Trilogy has acquired from MRPC comply with
the representations, warranties and covenants by Seller as set forth in this
Agreement.



 
C.
Seller has performed and satisfied all covenants and agreements required by this
Agreement to be performed and satisfied by Seller at or prior to the Closing in
all material respects;



 
D.
No order has been entered by any court or governmental agency having
jurisdiction over the Parties or the subject matter of this Agreement that
restrains or prohibits this Transaction and that remains in effect at the time
of Closing; and



 
E.
Seller shall have obtained all Required Consents described in Exhibit D, and
none of such Required Consents shall have been withdrawn.



 
39

--------------------------------------------------------------------------------

 


ARTICLE 10B

BUYER’S CONDITION PRECEDENT TO
CLOSING BASED ON SELLER’S ACCOUNTING


10B.1.
Recital.  Under current SEC rules and regulations, Buyer is obligated, within
seventy five (75) days of the Closing of this Agreement and Transaction, to file
an audited financial statement with the SEC that pertains to the Assets. Failure
to meet this deadline could result in Buyer incurring penalties and possible
criminal or civil prosecution. Past experience of the Buyer has shown that in
some instances, the accounts and/or accounting systems utilized by other
sellers, although compliant with generally accepted accounting principles, may
omit details, or organize data in such a way, that the accounting information
the Buyer requires to prepare its audited financial statement in a timely
fashion is not readily available.



10B.2.
Financial Information and Records of Seller. Prior to Closing, Seller shall
either (i) provide Buyer with audited financial statements for each of the two
years ended December 31, 2011 and December 31, 2012 (the “Audited Financial
Statements”) and unaudited interim financial information for the six months
ended June 30, 2013, and, if available prior to Closing, for the nine month
period ended September 30, 2013, all of which shall be prepared in accordance
with accounting principles generally accepted in the USA and in accordance with
the requirements of the SEC and the PCAOB; or (ii) make available to Buyer all
of the financial information and records pertaining to the Assets to the extent
required by Buyer to prepare and audit financial statements with respect to the
Assets, that comply with the reporting requirements of the SEC. Seller shall
direct its accountants, advisors, and consultants to provide reasonable
assistance in meeting Buyer’s financial reporting obligations. If Seller elects
to provide the Audited Financial Statements pursuant to clause (i) above, Buyer
shall reimburse Seller for the cost of preparing such financial statements in an
amount not to exceed $15,000.



10B.3.
Special Condition to Closing. Within fourteen (14) days of the execution of this
Agreement, Seller shall provide notice to Buyer stating whether Seller will be
providing the Audited Financial Statements to Buyer prior to Closing (the
“Financial Statement Notice”).  If Seller has elected not to provide the Audited
Financial Statements, then if within thirty (30) days following Buyer’s receipt
of the Financial Statement Notice, the Buyer, acting in good faith, has
determined that Seller’s accounts, books, ledgers, balance sheets, income
statements, other financial information and/or accounting methods make it
impossible for the Buyer, to timely file, within seventy five (75) days after
Closing, the audited financial statements that the SEC requires of the Buyer,
Buyer shall have the option, exercisable in its sole discretion, to terminate
this Agreement in accordance with Article 11.1.B below, unless the Parties
mutually agree otherwise.



 
40

--------------------------------------------------------------------------------

 
ARTICLE 11
RIGHT OF TERMINATION AND ABANDONMENT


11.1.
Termination. This Agreement may be terminated as otherwise set forth herein and
in accordance with the following provisions:



 
A.
by Seller if (i) Seller’s conditions set forth in Article 10A.1 are not
satisfied through no fault of Seller as of the Closing Date, so long as Seller
is not in material breach of this Agreement, or (ii) if the sum of all Title
Defect Values and Environmental Defect Values asserted by Buyer exceed ten (10%)
of the Purchase Price;



 
B.
by Buyer (i) if Buyer’s conditions set forth in Article 10A.2 or 10B.3 are not
satisfied through no fault of Buyer as of the Closing Date, so long as Buyer is
not in material breach of this Agreement, or (ii) if the sum of all Title Defect
Values and Environmental Defect Values asserted by Buyer in good faith exceed
ten (10%) of the Purchase Price;



 
C.
by mutual consent of the Parties at any time; or



 
D.
by either Party if through no fault of the terminating Party the Closing has
failed to occur on or before the Outside Closing Date and the terminating Party
is ready, willing and able to close and is not then in material breach of this
Agreement.



11.2. 
Liabilities Upon Termination.



 
A.
Buyer’s Breach. If Closing does not occur because Buyer wrongfully fails to
tender performance at Closing or otherwise materially breaches this Agreement
prior to Closing, and Seller is not in material breach of this Agreement and is
ready and otherwise able to close, Seller’s sole and exclusive remedy shall be
to terminate this Agreement pursuant to Article 11.1.D and to retain the Deposit
as liquidated damages free of any claims of Buyer thereto.  In such event the
Parties shall direct the Escrow Agent to deliver the Deposit and all interest
accrued thereon to Seller.  Buyer’s failure to close shall not be considered
wrongful if Buyer has terminated this Agreement pursuant to Article 11.1.B or
11.1.C. Seller expressly waives any and all other remedies, legal and equitable,
that it otherwise may have had for Buyer’s wrongful failure to close.



 
B.
Seller’s Breach. If Closing does not occur because Seller wrongfully fails to
tender performance at Closing or otherwise materially breaches this Agreement
prior to Closing, and Buyer is ready and otherwise able to close, Seller shall
return the Deposit to Buyer and Buyer’s sole and exclusive remedy against Seller
shall be a suit for specific performance of this Agreement.  Seller’s failure to
close shall not be considered wrongful if Seller has terminated this Agreement
pursuant to Article 11.1.A or 11.1.C. Buyer expressly waives any and all other
remedies, legal and equitable, that it otherwise may have had for Seller’s
wrongful failure to close.



 
C.
Absence of Breach by Either Party. If Buyer or Seller terminates this Agreement
pursuant to Article 11.1 in the absence of a breach by the other Party, or
pursuant to Article 10.B.3, Seller shall return the Deposit to Buyer and neither
Buyer nor Seller shall have any liability to the other Party for termination of
this Agreement and neither Party shall have any further obligations or rights
under this Agreement except with respect to Buyer’s obligations and Seller’s
rights under Articles 3.3, 3.4 and 8.3.



 
41

--------------------------------------------------------------------------------

 
11.3.
Option to Extend the Outside Closing Date.  Nothing herein shall prohibit the
Parties from entering into a written agreement, containing any terms or
conditions to which the Parties may mutually agree, to either (i) consummate the
Closing in spite of the fact that a condition to Closing has not been satisfied,
or (ii) to extend the Outside Closing Date and thereby postpone termination of
this Agreement pursuant to Article 11.1.D.



ARTICLE 12
CLOSING


12.1.
Date of Closing. The purchase and sale of the Assets (the “Closing”) shall be
held forty five (45) days after the date of execution of this Agreement, or at
such other later date that is mutually agreeable to the parties, but in no event
later than sixty (60) days after the execution of this Agreement (the “Outside
Closing Date”). The date the Closing actually occurs is called the “Closing
Date”.



12.2.
Place of Closing. The Closing shall be held at the office of Synergy Resources
Corporation, 20203 Highway 60, Platteville, CO at 10 a.m., or at such other time
and place as Buyer and Seller may agree in writing.



12.3.
Closing Obligations. At Closing, the following events shall occur, each being a
condition precedent to the others and each being deemed to have occurred
simultaneously with the others:



 
A
Seller shall execute, acknowledge and deliver to Buyer (a) an Assignment, Bill
of Sale, and Conveyance in the form attached as Exhibit E (the “Assignment”),
conveying the Assets to Buyer as of the Effective Date, with (i) a special
warranty of the real property title by, through and under Seller but not
otherwise, and (ii) with all personal property and fixtures conveyed “AS IS,
WHERE IS,” with no warranties whatsoever, express, implied or statutory; and (b)
such other assignments or transfers necessary to convey the Assets to Buyer,
including without limitation, any conveyances on official forms and related
documentation necessary to transfer the Assets to Buyer in accordance with
governmental regulation;

 
 
B.
Seller and Buyer shall execute and deliver the Preliminary Settlement Statement
that has been agreed upon by the Parties, or as otherwise provided in Article 2
above;



 
C.
Buyer shall deliver to Seller (i) the Cash Consideration, subject to the
reductions or increases as provided for in this Agreement, less the MRPC
Purchase Price (as defined below) (the “Closing Amount”) to the account at the
bank designated by Seller in writing, by wire transfer in immediately available
funds, or by such other method as agreed to by the Parties, and (ii) a Synergy
Common Stock “IOU” in the form found in Exhibit I, specifying the number of
shares of Synergy common stock, calculated pursuant to Article 2.6.A, that will
be delivered to Seller as promptly as possible after satisfaction of the New
York Stock Exchange additional listing requirements;



 
42

--------------------------------------------------------------------------------

 
 
D.
Buyer shall deliver to MRPC Four Million Dollars ($4,000,000.00) of the Cash
Consideration (the “MRPC Purchase Price”) to the account at the bank designated
by MRPC in writing, by wire transfer in immediately available funds, or by such
other method as agreed to by the Buyer and MRPC;



 
E.
Seller shall execute and deliver to Buyer an affidavit of non-foreign status and
no requirement for withholding under Section 1445 of the Code in the form
attached as Exhibit F;



 
F.
Seller shall deliver to Buyer an Officer’s Certificate, dated as of the Closing
Date, in form and substance as set forth in Exhibit G;



 
G.
Buyer shall deliver to Seller an Officer’s Certificate, dated as of the Closing
Date, in form and substance as set forth in Exhibit H;



 
H.
Seller shall deliver to Buyer the Records to the extent possible, but in any
event, within five (5) business days after Closing;



 
I.
Seller shall deliver to Buyer all (a) Required Consents that have been obtained
and (b) evidence of the release of all liens and encumbrances that have been
released pursuant to Article 4.1.D.1;



 
J.
Seller will deliver to Buyer all suspense accounts held or maintained by Seller
which contain income generated by the Assets either prior to or after the
effective date of this Agreement that belong to third parties;



 
K.
Seller shall execute and deliver to Buyer such certifications and other
documents as may be necessary to transfer operations of the Leases and Wells to
Buyer;



 
L.
Seller shall execute and deliver to Buyer letters in lieu of transfer orders
addressed to each production purchaser authorizing Buyer to receive the proceeds
of oil and gas produced from the Wells from and after the Effective Date; and



 
M.
Seller and Buyer shall take such other actions and deliver such other documents
as are contemplated by this Agreement.



ARTICLE 13
POST-CLOSING OBLIGATIONS


13.1.
Post-Closing Adjustments.



 
43

--------------------------------------------------------------------------------

 
 
A.  
Final Settlement Statement.  As soon as practicable after the expiration of the
Cure Period, but in no event later than ten (10) days after the expiration of
said period, Seller, with assistance from Buyer’s staff, will prepare and
deliver to Buyer, in accordance with customary industry accounting practices, a
final settlement statement (the “Final Settlement Statement”) setting forth each
adjustment or payment that was not finally determined as of the Closing Date and
showing the calculation of such adjustment and the resulting final purchase
price (the “Final Purchase Price”).  As soon as practicable after receipt of the
Final Settlement Statement, but in no event later than on or before ten (10)
days after receipt of Seller’s proposed Final Settlement Statement, Buyer shall
deliver to Seller a written report containing any changes that Buyer proposes to
make to the Final Settlement Statement.  Buyer’s failure to deliver to Seller a
written report detailing proposed changes to the Final Settlement Statement
within such ten (10) day period shall be deemed an acceptance by Buyer of the
Final Settlement Statement as submitted by Seller.  The Parties shall agree with
respect to the changes proposed by Buyer, if any, no later than ten (10) days
after receipt by Seller of Buyer’s written report detailing its proposed changes
to the proposed Final Settlement Statement.  The date upon which such agreement
is reached or upon which the Final Purchase Price is established shall be herein
called the “Final Settlement Date.”  If the Final Purchase Price is more than
the Closing Amount, Buyer shall pay Seller the amount of such difference.  If
the Final Purchase Price is less than the Closing Amount, Seller shall pay to
Buyer the amount of such difference.  Any payment by Buyer or Seller, as the
case may be, shall be made by wire transfer of immediately available funds
within five (5) business days of the Final Settlement Date. Any adjustments
requiring additional payment by either Buyer or Seller shall also be made in the
same manner.

 
B.  
Dispute Resolution. If the Parties are unable to resolve a dispute as to the
Final Purchase Price within ten (10) days after receipt by Seller of Buyer’s
written report detailing its proposed changes to the proposed Final Settlement
Statement, the Parties shall submit the dispute to binding arbitration to be
conducted pursuant to Article 14.6.

 
ARTICLE 14
ASSUMPTION AND RETENTION OF OBLIGATIONS BY PARTIES; INDEMNIFICATION; DISPUTE
RESOLUTION


14.1.
Buyer’s Assumption of Liabilities and Obligations. Upon Closing, and except for
Retained Liabilities and subject to Article 14.3 and Article 14.4, Buyer shall
assume and pay, perform, fulfill and discharge its proportionate share of,
without recourse to Seller: (i) except to the extent otherwise contemplated by
items (ii) and (iii) of this Article 14.1, all claims, costs, expenses,
liabilities and obligations first accruing after the Effective Date (or, in the
case of capital expenses that constitute Property Expenses, first accruing after
the date of this Agreement, except for capital expenses related to the matters
set forth on Schedule 8.1.B.), whether direct or indirect, known or unknown,
asserted or unasserted, absolute or contingent, or accrued or unaccrued, that
relate, directly or indirectly to the owning, operating, using, developing,
exploring or maintaining of the Assets or the producing, transporting and
marketing of Hydrocarbons from the Assets, including, without limitation, the
Material Agreements; (ii) Buyer’s Environmental Liabilities; (iii) the Scheduled
Imbalances; (iv) any breach of any representation, warranty, covenant or
agreement of Buyer contained in this Agreement, and (v) any and all Losses
arising from or related to Buyer’s inspecting or observing the Assets, including
claims for personal injuries to or death of, and damage to the property of,
Buyer or any of its agents, contractors, employees or other person’s acting for,
on behalf of, or at the direction of Buyer (collectively, the “Assumed
Liabilities”).



 
44

--------------------------------------------------------------------------------

 
14.2
Seller’s Retention of Liabilities and Obligations. Upon Closing and subject to
Article 14.3 and Article 14.4, Seller retains, and agrees to pay, perform,
fulfill and discharge, without recourse to Buyer: (i) all claims, costs,
expenses, liabilities and obligations first accruing prior to the Effective Date
or relating to the owning, operating, using, developing, exploring or
maintaining of the Assets or the producing, transporting and marketing of
Hydrocarbons from the Assets prior to the Effective Date; (ii) any injury,
death, casualty, tortious action or inaction occurring on or attributable to the
Assets and attributable to the period of time prior to the Closing; (iii)
employee-related claims of Seller; (iv) any breach of any representation,
warranty, covenant or agreement of Seller contained in this Agreement; (v) the
Property Expenses incurred or attributable to the period of time prior to the
Effective Date (or, in the case of capital expenses that constitute Property
Expenses, incurred or attributable to the period of time prior to the date of
this Agreement, except for capital expenses related to the matters set forth on
Schedule 8.1.B); (vi) the Retained Assets, (vii) the obligation to plug, abandon
and reclaim Wells for which the requirement to plug, abandon and reclaim first
arose prior to the Effective Date, including the share of costs to reclaim the
well sites that are allocated to such Wells; and (viii) Seller’s Environmental
Liabilities (collectively, the “Retained Liabilities”).



14.3.
Invoices for Property Expenses Received After the Settlement Date. Invoices for
Property Expenses received by Buyer that relate to operations on the Assets
prior to the Effective Date (or, in the case of capital expenses that constitute
Property Expenses, prior to the date of this Agreement, except for capital
expenses related to the matters set forth on Schedule 8.1.B) shall be forwarded
to Seller by Buyer, or if already paid by Buyer, invoiced by Buyer to Seller.
Invoices for Property Expenses received by Seller that relate to operations on
the Assets after the Effective Date (or, in the case of capital expenses that
constitute Property Expenses, after the date of this Agreement, except for
capital expenses related to the matters set forth on Schedule 8.1.B) shall be
forwarded to Buyer by Seller, or if already paid by Seller, invoiced by Seller
to Buyer.



14.4.
Indemnification. “Losses” shall mean any actual losses, costs, expenses
(including court costs, reasonable fees and expenses of attorneys, technical
experts and expert witnesses and the cost of investigation), liabilities,
damages, demands, suits, claims, and sanctions of every kind and character
(including civil fines) arising from, related to or reasonably incident to
matters indemnified against; excluding however any special, consequential,
punitive or exemplary damages or loss of profits incurred by a Party hereto.
After the Closing, the Parties shall indemnify each other as follows:



 
45

--------------------------------------------------------------------------------

 
A.  
Seller’s Indemnification of Buyer. Seller assumes all risk, liability,
obligation and Losses in connection with, and shall defend, indemnify, and save
and hold harmless Buyer and its affiliates and their respective members,
officers, directors, employees and agents, from and against any and all Losses
and causes of action, liabilities and expenses relating to, or arising out of,
or connected, directly or indirectly, with the Retained Liabilities; provided,
however, (i) Seller shall have no obligation to indemnify and defend Buyer for
any breach of a representation or warranty for which Buyer did not provide a
Claim Notice within six (6) months following the Closing Date, or for any other
Retained Liabilities for which Buyer did not provide a Claim Notice to Seller
within three (3) years following the Closing Date, (ii) Seller’s aggregate
liabilities and obligations under Article 14.4 shall not exceed ten percent
(10%) of the Purchase Price (“Post-Closing Liability Cap”); and (iii) Seller
shall have no liability or obligation for any Losses under this Article 14.4,
unless the aggregate Losses for which Buyer is entitled to recover under this
Article 14.4 exceeds three percent (3.0%) of the Purchase Price (the
“Indemnification Deductible”) at which time the Buyer Group will be entitled to
recover all such Losses in excess of the Indemnification Deductible up to the
Post-Closing Liability Cap.



B.  
Buyer’s Indemnification of Seller. Buyer assumes all risk, liability, obligation
and Losses in connection with, and shall defend, indemnify, and save and hold
harmless Seller and its affiliates and their respective members, officers,
directors, employees and agents, from and against any and all Losses and causes
of action, liabilities and expenses relating to, or arising out of or connected,
directly or indirectly, with the Assumed Liabilities.



C.  
Release. Buyer shall be deemed to have released Seller at the Closing from any
Losses for which Buyer has agreed to indemnify Seller hereunder, and Seller
shall be deemed to have released Buyer at the Closing from any Losses for which
Seller has agreed to indemnify Buyer hereunder.



D.  
Sole and Exclusive Remedy.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN THIS AGREEMENT, FROM AND AFTER CLOSING, SELLER’S AND BUYER’S SOLE AND
EXCLUSIVE REMEDY AGAINST ONE ANOTHER OTHER WITH RESPECT TO BREACHES OF THE
REPRESENTATIONS, WARRANTIES, COVENANTS, AND AGREEMENTS OF THE PARTIES CONTAINED
IN THIS AGREEMENT, AND THE AFFIRMATIONS OF SUCH REPRESENTATIONS, WARRANTIES,
COVENANTS, AND AGREEMENTS CONTAINED IN THE CERTIFICATES DELIVERED BY EACH PARTY
AT CLOSING, IS SET FORTH IN THIS ARTICLE 14.



14.5.
Procedure. The indemnifications contained in Article 14.4 shall be implemented
as follows:



A.  
Claim Notice. The Party seeking indemnification under the terms of this
Agreement (“Indemnified Party”) shall submit a written notice (a “Claim Notice”)
to the other Party (“Indemnifying Party”) which shall list the amount claimed by
an Indemnified Party, the basis for such claim, with supporting documentation,
and list each separate item of Loss for which payment is so claimed. The amount
claimed shall be paid by the Indemnifying Party to the extent required herein
within thirty (30) days after receipt of the Claim Notice, or after the amount
of such payment has been finally established, whichever last occurs.


 
46

--------------------------------------------------------------------------------

 


B.  
Information. If the Indemnified Party receives notice of a claim or legal action
that may result in a Loss for which indemnification may be sought under this
Agreement (a “Claim”), the Indemnified Party shall give written notice of such
Claim to the Indemnifying Party as soon as is practicable. If the Indemnifying
Party or its counsel so requests, the Indemnified Party shall furnish the
Indemnifying Party with copies of all pleadings and other information with
respect to such Claim. Unless a Claim involves material equitable or other
non-monetary relief or involves or is brought by a Governmental Entity, at the
election of the Indemnifying Party made within sixty (60) days after receipt of
such notice, the Indemnified Party shall permit the Indemnifying Party to assume
control of a Claim (to the extent only that such Claim, legal action or other
matter relates to a Loss for which the Indemnifying Party is liable), including
the determination of all appropriate actions, the negotiation of settlements on
behalf of the Indemnified Party, and the conduct of litigation through attorneys
of the Indemnifying Party’s choice; provided, however, that any settlement of
the claim by the Indemnifying Party may only be monetary in nature and shall not
result in any liability or cost to the Indemnified Party without its prior
written consent. If the Indemnifying Party elects to assume control, (i) any
expense incurred by the Indemnified Party thereafter for investigation or
defense of the matter shall be borne by the Indemnified Party, and (ii) the
Indemnified Party shall give all reasonable information and assistance, other
than pecuniary, that the Indemnifying Party shall deem necessary to the proper
defense of such Claim. In the absence of such an election, the Indemnified Party
will use its commercially reasonable efforts to defend, at the Indemnifying
Party’s expense, any claim, legal action or other matter to which such other
Party’s indemnification under this Article 14 applies until the Indemnifying
Party assumes such defense. If the Indemnifying Party fails to assume such
defense within the time period provided above, the Indemnified Party may settle
the Claim, in its reasonable discretion at the Indemnifying Party’s expense. If
such a Claim requires immediate action, both the Indemnified Party and the
Indemnifying Party will cooperate in good faith to take appropriate action so as
not to jeopardize defense of such Claim or either Party’s position with respect
to such Claim.

 
14.6.
Dispute Resolution. The Parties agree to resolve all “Disputes” arising under
this Agreement that relate to the following pursuant to the provisions of this
Article: (i) the existence and scope of a Title Defect or Interest Addition,
(ii) the Title Defect Value of that portion of the Asset affected by a Title
Defect, (iii) the Value of Interest Addition, (iv) the adequacy of Seller’s
Title Defect curative materials, (v) the existence and scope of an Environmental
Defect, (vi) the Environmental Defect Value, (vii) the adequacy of Seller’s
remediation of Environmental Defects, and (viii) disputes concerning the Final
Purchase Price as contemplated by Article 13.1.B.  The Parties agree to attempt
to initially resolve all disputes through good faith negotiations, in person, as
a location mutually agreeable to the parties.  If the Parties cannot resolve a
dispute through good-faith negotiations, the Parties agree to submit all
Disputes to binding arbitration in Denver, Colorado, such arbitration to be
conducted as follows: The arbitration proceeding shall be governed by  Colorado
law and shall be conducted in accordance with the Commercial Arbitration Rules
of the American Arbitration Association (“AAA”), though it need not be
administered by the AAA, with discovery to be conducted in accordance with the
Federal Rules of Civil Procedure, and with any disputes over the scope of
discovery to be determined by the Arbitrators. The arbitration shall be before a
single arbitrator chosen by the mutual agreement of the Parties, or if no such
agreement can be reached within 10 days, a three-person panel of neutral
arbitrators, consisting of one person picked by each side, and the two
arbitrators so selected picking the third (with the panel so picked or the
single arbitrator referred to as the “Arbitrator”). The Arbitrator shall conduct
a hearing no later than sixty (60) days after submission of the matter to
arbitration, and the Arbitrator shall render a written decision within thirty
(30) days of the hearing. At the hearing, the Parties shall present such
evidence and witnesses as they may choose, with or without counsel. Adherence to
formal rules of evidence shall not be required, but the Arbitrator shall
consider any evidence and testimony that they determine to be relevant, in
accordance with procedures that they determine to be appropriate. Any award
entered in the arbitration shall be made by a written opinion stating the
reasons and basis for the award made and any payment due pursuant to the
arbitration shall be made within fifteen (15) days of the decision by the
Arbitrator. The final decision shall be binding on the Parties, final and
non-appealable, and may be filed in a court of competent jurisdiction and may be
enforced by any Party as a final judgment of such court. Each Party shall bear
its own costs and expenses of the arbitration, provided, however, that the costs
of employing the Arbitrator shall be borne fifty percent (50%) by Seller and
fifty (50%) by Buyer.  Any assignment of a Disputed Asset from Seller to Buyer
pursuant to a final order of the Arbitrator(s) shall be on the form similar to
the assignment and bill of sale attached as Exhibit E.



 
47

--------------------------------------------------------------------------------

 
14.7.
No Insurance; Waiver of Subrogation Rights. The indemnifications provided in
this Agreement shall not be construed as a form of insurance. Buyer and Seller
hereby waive for themselves, their respective successors or assigns, including,
without limitation, any insurers, any rights to subrogation for Losses for which
each of them is respectively liable or against which each respectively
indemnifies the other, and, if required by applicable policies, Buyer and Seller
shall obtain waiver of such subrogation from their respective insurers.



14.8.
Reservation as to Non-Parties. Nothing herein is intended to limit or otherwise
waive any recourse Buyer or Seller may have against any non-Party for any
obligations or liabilities that may be incurred with respect to the Assets.



ARTICLE 15
MISCELLANEOUS


15.1
Expenses. All fees, costs and expenses incurred by Buyer or Seller in
negotiating this Agreement or in consummating this Transaction shall be paid by
the Party incurring the same, including, without limitation, engineering, land,
title, legal and accounting fees, costs and expenses.



15.2.
Notices. All notices and communications required or permitted under this
Agreement shall be in writing and addressed as set forth below. Any
communication or delivery hereunder shall be deemed to have been made and the
receiving Party charged with notice when received whether by (i) personal
delivery, (ii) telecopy or facsimile transmission, (iii) mail or (iv) overnight
courier. All notices shall be addressed as follows:



 
48

--------------------------------------------------------------------------------

 
If to Seller:
 

 
Trilogy Resources, LLC
1151 Eagle Drive #354
Loveland, CO   80537
    Office:  (303) 543-5703     Mobile:  (720) 289-9879     E-Mail: 
emccrady@sundanceenergy.net  

 
With a copy to (which shall not constitute notice):
 

 
Berg Hill Greenleaf & Ruscitti LLP
1712 Pearl Street
Boulder, CO 80302
Attention: Patrick K. Perrin, Esq.
    Facsimile:
303-402-1601
    E-Mail:  pkp@bhgrlaw.com  

 


If to Buyer:
 

 
Mr. Ed Holloway
20203 Highway 60
Platteville, CO  80651
    Office:   970.737.1073  

 
With a copy to (which shall not constitute notice):
 

  Mr. Ron Morgenstern
20203 Highway 60
Platteville, CO  80651
    Platteville Office:  970.737.1073     Denver Office:   720.488.4736    
Mobile:  303-915-3736      Email:  rmorgenstern@syrginfor.com  

 
Any Party may, by written notice so delivered to the other Party, change the
address or individual to which delivery shall thereafter be made.


 
49

--------------------------------------------------------------------------------

 
15.3.
Amendments/Waiver. Except for waivers specifically provided for in this
Agreement, this Agreement may not be amended nor any rights hereunder waived
except by an instrument in writing signed by the Party to be charged with such
amendment or waiver and delivered by such Party to the Party claiming the
benefit of such amendment or waiver.



15.4.
Assignment. This Agreement may not be assigned by either Party without prior
written consent of the other Party, which consent shall not be unreasonably
withheld. No assignment of any rights hereunder by either Party shall relieve
such Party of any obligations and responsibilities hereunder.



15.5.
Announcements. Seller and Buyer shall consult with each other with regard to all
press releases and other announcements issued after the execution of this
Agreement and prior to the Closing Date concerning this Agreement or this
Transaction and, except as may be required by applicable laws or the applicable
rules and regulations of any governmental agency or stock exchange, Buyer or
Seller shall not issue any such press release or other publicity without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld.



15.6.
Counterparts/Fax or pdf Signatures. Buyer and Seller may execute this Agreement
in any number of counterparts, each of which shall be deemed an original
instrument, but all of which together shall constitute but one and the same
instrument. The Parties agree that facsimile or pdf signatures are binding.



15.7.
Governing Law: Jurisdiction.

 
 
A.
THIS AGREEMENT AND THIS TRANSACTION AND ANY ARBITRATION OR DISPUTE RESOLUTION
CONDUCTED PURSUANT HERETO SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED
BY, THE LAWS OF THE STATE OF COLORADO WITHOUT REFERENCE TO THE CONFLICT OF LAW
PRINCIPLES THEREOF.



 
B.
The Parties agree that an appropriate, non-exclusive and convenient forum, among
other forums, for any disputes between the Parties arising out of this Agreement
or the Transaction (other than the disputes to be resolved pursuant to Article
14.6) shall be in any state or federal court in Denver County, Colorado having
subject matter jurisdiction, and with respect to any such dispute, each Party
irrevocably waives, to the fullest extent permitted by law, any claim, or any
objection that such Party may now or hereafter have, that venue or jurisdiction
is not proper with respect to any such dispute brought in such court in Denver
County, Colorado, including any claim that such dispute brought in such court
has been brought in an inconvenient forum and any claim that such Party is not
subject to personal jurisdiction or service of process in such Colorado forum.
The Parties agree, to the extent permitted by applicable law, that a final and
unappealable judgment against a Party in any action or proceeding contemplated
above shall be conclusive and may be enforced in any other jurisdiction within
or outside the United States by suit on the judgment, a certified copy of which
shall be conclusive evidence of the fact and amount of such judgment.



 
50

--------------------------------------------------------------------------------

 
 
C.
EACH PARTY AGREES THAT IT HEREBY IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY
IN ANY ACTION TO ENFORCE OR INTERPRET THE PROVISIONS OF THIS AGREEMENT OR THE
TRANSACTION.

 
15.8.
Entire Agreement. This Agreement constitutes the entire understanding among the
Parties, their respective members, shareholders, officers, directors and
employees with respect to the subject matter hereof, superseding all written or
oral negotiations and discussions, and prior agreements and understandings
relating to such subject matter. Each Exhibit and Schedule attached to this
Agreement is incorporated into this Agreement.

 
15.9.
Knowledge. The term “Knowledge of Seller” or any similar term shall mean the
actual knowledge of the members, partners, employees, managers, supervisors,
officers, and directors of Trilogy. The term “Knowledge of Buyer” or any similar
term shall mean the actual knowledge of the members, partners, employees,
managers, supervisors, officers, and directors of Buyer and its affiliates.



15.10.
Binding Effect. This Agreement shall be binding upon, and shall inure to the
benefit of, the Parties hereto and their respective successors and permitted
assigns.



15.11.
Limitation on Damages. The Parties shall not have any liability to each other
for consequential, special, punitive or exemplary damages arising out of or
related to a Party’s breach of any provision of this Agreement, except to the
extent that such damages are payable by a Party to an unaffiliated third party
for which the other Party has agreed to indemnify such Party under the terms of
this Agreement.  In no event shall the Seller have any liability to Buyer with
respect to a breach of any representation, warranty or covenant under this
Agreement to the extent that Buyer knew of such breach as of the Closing Date.



15.12.
No Third-Party Beneficiaries. This Agreement is intended to benefit only the
Parties hereto and their respective permitted successors and assigns. There are
no third party beneficiaries to this Agreement.



15.13.
Condition Precedent. A condition precedent to the effectiveness of this
Agreement is signature by both Buyer and Seller. Unless and until both Buyer and
Seller have executed this Agreement, the Agreement will not be legally binding.



15.14.
Exhibits and Schedules. All of the Exhibits and Schedules referred to in this
Agreement are hereby incorporated into this Agreement by reference and
constitute a part of this Agreement.



15.15.
References, Titles and Construction.



 
51

--------------------------------------------------------------------------------

 
 
A.
All references in this Agreement to articles, sections, subsections and other
subdivisions refer to corresponding articles, sections, subsections and other
subdivisions of this Agreement unless expressly provided otherwise.



 
B.
Titles appearing at the beginning of any of such subdivisions are for
convenience only and shall not constitute part of such subdivisions and shall be
disregarded in construing the language contained in such subdivisions.



 
C.
The words “this Agreement”, “this instrument”, “herein”, “hereof, “hereby”,
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited.



 
D.
Words in the singular form shall be construed to include the plural and vice
versa, unless the context otherwise requires. Pronouns in masculine, feminine
and neutral genders shall be construed to include any other gender,



 
E.
Examples shall not be construed to limit, expressly or by implication, the
matter they illustrate.



 
F.
The word “or” is not intended to be exclusive and the word “includes” and its
derivatives mean “includes, but is not limited to” and corresponding derivative
expressions.



 
G.
On questions of interpretation of this Agreement, no consideration shall be
given to the fact or presumption that one Party had a greater or lesser hand in
drafting the Agreement.



 
H.
All references herein to “$” or “dollars” shall refer to U.S. Dollars.



 
L
If any time period provided for in this Agreement, other than a time period
described in terms of “business days”, ends on a Saturday, Sunday or legal
holiday, the time period shall be deemed to end on the first business day
following that Saturday, Sunday or legal holiday.

 
15.16.
Further Assurances. Seller and Buyer shall each execute, acknowledge and deliver
to the other such further instruments and take such other action as may be
reasonably requested in order to accomplish more effectively the purposes of
this Transaction.



 
 

[Signature Page Follows]
 
 
52

--------------------------------------------------------------------------------

 

 
The Parties have executed this Agreement on the date first written above.


SELLER:


Trilogy Resources, LLC
 

By: /s/ Eric McCrady Name: Eric McCrady Title: Manager

 

BUYER:


Synergy Resources Corporation
 

By: /s/ William E. Schaff Jr. Name: William E. Schaff Jr. Title: Vice President

 
 
 
 
 
53

--------------------------------------------------------------------------------

 